EXHIBIT 11
                                                     Arnold C. Lakind         Robert P. Panzer                       Of Counsel
                                                     Barry D. Szaferman       Benjamin T, Branche*                   Stephen Skillman
                                                     Jeffrey P. Blumstein#    Robert G. Stevens Jr.**                Linda R. Feinberg
                                                     Steven Blader #          Michael D. Brottman**                  Anthony J. Parrillo
                                                                              Janine Danks Fox*                      Paul T. Koenig, Jr,

SZAFERMAN
                                                     Brian G. Paul+
                                                     Craig J. Hubert++        Thomas J. Manzo**                      Nathan M. Edelstein**
                                                     M ichael R. Paglione*    Robert L. Lakind***                    Keith L. Hovey***
                                                     Lionel J. Frank**        Brian A. Heyesey                       Jeffrey M. Hall
                                                     Jeffrey K. Epstein+
                                                     Stuart A. Tucker         Associates                             Counsel
                                                     Scott P. Borsack***      Lindsey Moskowitz Medvin**             B huchar Law Firm
                                                     Daniel S. Sweetser*      Melissa A. Chimbangu                   www.bhucharlaw.com
Szaferman, Lakind, Blumstein & Wader,P.C.            R obert E. Lytle         Christopher S. Myles                   Tel
Attorneys at Law                                     Janine G. Bauer***       Christopher S. Kwelty
                                                     Daniel J. Graziano Jr.   Brandon C. Simmons*                    H uff, Moran & Orron, LLC
101 Grovers Mill Road, Suite 200                     Bruce M. Sattin***       Jason M. Sokel**                       1246 South River Road
                                                                                                                     Cranbury, NJ 08512
Lawrenceville, NJ 08648
                                                     *NJ & PA Bars            +Certified Matrimonial Attorney        Tel(609)655-3600
p:609.275.0400                                       **NJ & NY Bars           ++Certified Civil and Criminal Trial
f:609.275.4511                                       ***NJ, NY & PA Bars      Attorney                               iiRetired
www.szaferman.com



                                                             March 29, 2019

             Our File: 84237.1




             VIA U.S.]Expréss


             Clerk, Multi County - Asbestos
             Middlesex County Superior Court
             56 Paterson St., Tower Wing,2'Fl.
             New Brunswick, New Jersey 08903

                         Re:     April Dejesus and Edwin DeJesus v. Brentag North America,Inc. ,et al.
                                 Docket No. MID-L-6247-18AS

             Dear Sir/Madam:
                                                                                                                                      ng:
                         Enclosed for filing in this matter, please find an original and two copies ofthe followi

                          1.     Plaintiffs' Notice of Motion to Sever All Claims In This Matter Against
                                 Defendant Imerys Talc America, Inc., Pursuant to R. 4:38-2a;

                         2.      Brief in Support of Plaintiffs Motion to Sever Defendant Imerys Talc America,
                                 Inc., from this case;

                         3.      Certification of Robert E. Lytle, Esq. in Support of Plaintiff's Motion to Sever,
                                 with Exhibits;

                         4.      Proposed Form of Order; and

                         5.      Certificate of Service.


             2934701.1
                                                                       Clerk, Multi County - Asbestos
                                                                     Middlesex County Superior Court
SZAFERMAN                                                                             March 29, 2019
    LAKIND                                                                                    Page 2


                                                                                    ory account number
           I would appreciate it if you could file the originals, charge our deposit
                                                                               self-addressed, stamped
    101500 for the filing fee, and return file-stamped copies in the enclosed
    envelope. If you have any questions, please do not hesitate to contact me.

                Thank you.

                                                 Very truly yours,

                                                 SZAFERMAN,LAKIND,
                                                  BLUMSTEIN & BLADER,P.C.


                                                  Robert E. Lytle, Esq.

    REL/gah
    Encl.
    c:    John C. McMeekin,II, Esq.(Via Federal Express)
          All Counsel on the Attached List
          Leah Kagan, Esq.




    2934701.1
 SZAFERMAN,LAKIND,
  BLUMSTEIN & BLADER P.C.
 101 Grovers Mill Road, Suite 200
 Lawrenceville, N.J. 08648
(609)275-0400

Leah Kagan, Esq.
 SIMON GREENSTONE PANATIER,PC
 1201 Elm Street. Suite 3400
 Dallas, TX 75270
(214)276-7680

 By: Robert E. Lytle(ID #046331990)

 Attorneys for Plaintiffs

                                                     SUPERIOR COURT OF NEW JERSEY
  April Dejesus and Edwin DeJesus,                   LAW DIVISION, MIDDLESEX COUNTY

                 Plaintiffs,                          DOCKET NO.: MID-L-6247-18AS

                     v.
                                                             Civil Action — Asbestos Litigation
  Brentag North America,Inc.,et al.,

                 Defendants.
                                                         NOTICE OF MOTION TO SEVER


 To:          All Counsel of Record
                                                                         thereafter as counsel may
              PLEASE TAKE NOTICE that on April 26, 2019, or as soon

                                                                 us and Edwin DeJesus, shall move
 be heard, the undersigned attorney for Plaintiffs, April Dejes
                                                                    , New Brunswick, New Jersey,
 before the Middlesex County Superior Court, 56 Paterson Street
                                                               dant Imerys Talc America,Inc.
 for an Order in this matter severing all claims against Defen
                                                                       rely upon the accompanying
              PLEASE TAKE FURTHER NOTICE that Plaintiffs will

  Certification and letter brief in support ofthis motion.




  2934701.1
                                                               argument of this
         PLEASE TAKE FURTHER NOTICE that Plaintiffs waive oral

motion unless there is opposition.

                                     SZAFERMAN,LAKIND,
                                      BLUMSTEIN & BLADER,P.C.
                                     Attorneysfor Plaintiffs



                                     By:
                                        Robert E. Lytle, Esq.

Dated: March 29, 2019




 2934701.1
                                                                             Robert P. Panzer                       Of Counsel
                                                    Arnold C. Lakind                                                Stephen Skillman
                                                    Barry D. Szaferman       Benjamin T. Branche*
                                                                             Robert G. Stevens Jr.**                Linda R. Feinberg
                                                    Jeffrey P. Blumstein#                                           Anthony J. Parrillo
                                                    Steven Blader            Michael D. Brottman**
                                                                             Janine Danks Fox*                      Paul T. Koenig, Jr.


   IAFERMAL
                                                    Brian G. Paul+                                                  N athan M. Edelstein**
                                                    Craig J. Hubert++        Thomas J. Manzo**
                                                                             Robert L. Lakind***                    Keith L. Hovey***
                                                    Michael R. Paglione*                                            J effrey M. Hall
                                                    Lionel J. Frank**        Brian A. Heyesey


      LAKIND                                        Jeffrey K. Epstein+
                                                    Stuart A. Tucker
                                                    Scott P. Borsack***
                                                    Daniel S. Sweetser*
                                                                             Associates
                                                                             Lindsey Moskowitz Medvin**
                                                                             Melissa A. Chimbangu
                                                                                                                    Counsel
                                                                                                                    B huchar Law Firm
                                                                                                                    www.bhucharlaw.com
Szaferman, Lakind,Blumstein & Blader,P.C.           Robert E. Lytle          Christopher S. Myles                   Tel

Attorneys at Law                                    Janine G. Bauer***       Christopher S. Kwelty
                                                                             Brandon C. Simmons*                    H uff, Moran & Orron, LLC
                                                    Daniel J. Graziano Jr.                                          1246 South River Road
101 Grovers Mill Road, Suite 200                    Bruce M. Sattin***       Jason M. Sokel**
                                                                                                                    Cranbury, NJ 08512
Lawrenceville, NJ 08648                                                      +Certified Matrimonial Attorney        Tel
                                                     *NJ & PA Bars
p:609.275.0400                                       **NJ & NY Bars          ++Certified Civil and Criminal Trial
f:609.275.4511                                       ***NJ, NY & PA Bars     Attorney                               fiRetired
www.szaferman.com




                                                             March 29,2019

             vig Lawyers Service
             Honorable Ana C. Viscomi, J.S.C.
             Superior Court of New Jersey
             Middlesex County Courthouse
             56 Paterson Street, Chambers 203
             New Brunswick, New Jersey 08903
                                                                                       ica,Inc.,et al.
                           Re:   April Dejesus and Edwin DeJesus v. Brentag North Amer
                                 Docket No. MID-L-6247-18AS
                                                                                        ms Against Defendant
                                 Plaintiffs Briefin Support of Motion to Sever All Clai
                                                                                    r(By: Robert E. Lytle, Esq.)
                                 Inderys Talc America,Inc.("ITA")From This Matte

                                  Motion Returnable: April 26, 2019

              Dear Judge Viscomi:
                                                                                    Panatier, P.C, represents Plaintiff in
                           This firm, along with the firm of Simon Greenstone
                                                                    -brief, along with the accompan                         ying
              the above-referenced matter. Please accept this letter
                                                                     support of Plaintiff's Motion to                           Sever all
              Certification of Robert Lytle, Esq.("Lytle Cert."), in
                                                                             ("Imerys").
              claims in this matter against Imerys Talc America, Inc.

                                                  PRELIMINARY STATEMENT

                                                                                         this case, as well as 55 other cases
                           Plaintiffs' counsel has named Imerys as a defendant in



               2934701.1
                                                                          Honorable Ana C. Viscomi,
                                                                                          March 29, 2019
SZAFERMAN                                                                                                Page 2
    LAKIND
                                                               been diagnosed          with mesothelioma,
   filed with this Court. They all involve Plaintiffs who have
                                                                 as a result ofthe disease. Plaintiffs allege
    some of who are still living and others who have died
                                                                 to various other Defendants, including
    that Imerys was a supplier of asbestos containing talc
                                                                    cts sold and distributed to consumers,
    Johnson & Johnson, for use in their talcum powder produ

    including the Plaintiff.
                                                                            ction in the United States
                 On February 13, 2019, Imerys filed for bankruptcy prote
                                                         Cert., ¶ 3 and Exhibit A). The Bankruptcy
    Bankruptcy Court for the District of Delaware.(Lytle
                                                                   stay provisions ofthe United States
    Court entered an Order the following day enforcing the
                                                                  Exhibit B). Imerys subsequently provided
    Code, 11 U.S.C. §§ 362, 365, 525 and 541(c). (Id, ¶ 4,
                                                                    each ofthe pending cases at issue on this
    Notice of Chapter 11 Bankruptcy proceeding in this and

    motion. (Id., ¶ 6, Exhibit C). The Notice explained that:
                                                                         This means that creditors
                 [t]he filing ofthe case imposed an automatic stay ...
                                                                          debtors ... creditors
                 generally may not take action to collect debts from the
                                                                            wise try to collect from the
                 cannot sue, assert an action to collect debts . . or other
                 debtor.
    Id.
                                                                                 of this action against Imerys,
                 Because the automatic stay will result in an indefinite delay

                                                                     upt defendant.
    Plaintiffs now move to sever all claims against the bankr




     2934701.1
                                                                    Honorable Ana C. Viscomi, J.S.C.
                                                                                    March 29, 2019
AFERMAN                                                                                          Page 3
  LAKIND
                                       LEGAL ARGUMENT

                                              SEVERED IN ORDER
          ALL CLAIMS AGAINST IMERYS SHOULD BE
                                                IENCE OF THE
          TO AVOID PREJUDICE AND FOR THE CONVEN
          PARTIES
                                                                    trial of any claim for the
          R. 4:38-2(a) provides that a court may order a separate
                                                               Marzano-Lesnevich, 435 N.J. Super.
 convenience ofthe parties or to avoid prejudice. Innes v.
                                                               severance rests in the sound discretion
 198, 245(App. Div. 2014). The decision to grant or deny
                                                           l absent an abuse of that discretion.
 of the trial court which will be not be disturbed on appea
                                                                  n v. City of Bordentown, 348 N.J.
 Tobia v. Cooper Medical Center, 136 N.J. 335 (1994); Brow
                                                         all claims against Imerys - in order        to
 Super. 143, 14(App. Div. 2002). This Court should sever
                                                               a result ofthe automatic bankruptcy
 avoid any prejudicial delay that may result to Plaintiff as
                                                               pt defendants can proceed to trial in the
 stay - so that the remaining claims against the non-bankru

  normal course.
                                                                   ns   only against a "debtor."
          "[T]he clear language of[1 1 U.S.C. §362(a)] stays actio
                                                         0(3d Cir.       1997). However,"the
  McCartney v. Integra Nat'l Bank N., 106 F.3d 506, 509-1
                                                               the proceedings as to other defendants."
  bankruptcy of a co-defendant [is] not[] cause for staying
                                                                    Div. 1985); See also, Peju Province
  Dall'Ava v. H.W. Porter Co., 199 N.J. Super. 127, 131 (App.
                                                                  b. LEXIS 2763, at *12-13(App. Div.
  Winery v. Eibert, No. A-5008-05T5, 2007 N.J. Super. Unpu
                                                                 non-debtor co-defendants[.]"); Just
  May 22, 2007)(The automatic stay "does not extend . . . to
                                                                     Super. Unpub. LEXIS 706, at *11-
  New Homes,Inc. v. Sun Mgmt., No. A-2764-05T5, 2008 N.J.
                                                              protect     non-debtor parties who may
  12(App. Div. Feb. 5, 2008)("The stay of litigation does not


  2934701.1
                                                                         Honorable Ana C. Viscomi, J.S.C.
                                                                                         March 29, 2019
SZAFERMAN                                                                                             Page 4
    LAKIND
                                                                       the debtor. Thus, for example, a suit
    be subjected to litigation for transactions or events involving
                                                                   debtor's bankruptcy filing.").
    against a co-defendant is not automatically stayed by the
                                                                        (3d. Cir. 1983), the Third Circuit
             In Gold v. Johns Manville Sales Corp., 723 F.2d 1068
                                                               motion. The appeal in Gold involved "a
    addressed the issues raised by Plaintiff on the instant
                                                                     plaintiffs who [had] been exposed to
    host of personal injury and wrongful death actions filed by
                                                                fiber." Id. at 1070. Among the defendants
    asbestos and to products manufactured from asbestos
                                                                            ") and U.N.R. Industries
    in those cases were Johns Manville Sales Corporation ("Manville
                                                           tion        under Chapter 11 ofthe Bankruptcy
   ("Unarco"), both of whom filed petitions for reorganiza
                                                             automatic stay provisions ofthe
    Code during the litigations. Id. at 1071. Relying on the
                                                                      an order staying the litigations, and
    Bankruptcy Code, the non-bankrupt defendants moved for
                                                                    s asserted against Johns Manville and
    the plaintiffs cross-moved for an order severing all claim
                                                            ' motions and        granted the plaintiffs'
    Unarco. Ibid. The district courts denied the defendants
                                                               ercla       ims, cross-claims, and third-party
    cross-motions,"thus severing and staying all claims, count
                                                                         requiring all remaining claims to
    claims brought by or against Johns-Manville and Unarco and

    proceed to trial." Ibid.
                                                                         the prejudice to the plaintiffs which
                 The Third Circuit subsequently affirmed, finding that
                                                                     prejudice to the defendants:
     would result from a delay in their actions outweighed any
                                                                           hardship of being forced to
                 In these cases, the clear damage to the Plaintiffs is the
                                                                               , a lengthy time before
                 wait for an indefinite and, if recent experience is any guide
                                                                            fact that plaintiffs and
                 their causes are heard. Moreover, we cannot ignore the
                                                                             that have led to these
                 crucial witnesses are dying, often from the very diseases
                                                                              on defendants by
                 actions. We are not persuaded that the hardship imposed
                                                                                 interest in judicial
                 proceeding to trial without Johns Manville or our legitimate

     2934701,1
                                                                    Honorable Ana C. Viscorni,
                                                                                    March 29, 2019
,AFERMAN                                                                                          Page 5
   LAK1ND
                                                                    ar until the bankrupt
           economy is sufficient to force these plaintiffs to forbe
                                                                        The defendants may be
           defendants emerge from the reorganization proceedings.
                                                                       ns against them . .. the
           seriously inconvenienced by the resumption ofthe actio
                                                                      iffs.
           balance of hardship weighs in favor ofthe injured plaint

  Id. at 1076.

                                             CONCLUSION

                                                                      this Court should enter an Order
           Consistent with Gold and the provisions of R. 4:38-2(a),
                                                              ng them pending the outcome ofthe
  severing all claims asserted against Imerys, thereby stayi
                                                               ' actions are not delayed as a result of
  bankruptcy proceedings, in order to ensure that Plaintiffs

  the bankruptcy action filed by Defendant.

                                          Respectfully submitted,

                                           SZAFERMAN,LAKIND,
                                           BLUMSTEIN & BLADER,P.C.


                                   By:
                                           Robert E. Lytle
  REL/jwk
  Encl.
  c:    All Counsel of Record




   2934701.1
 SZAFERMAN,LAKII\TD,
   BLUMSTEIN & BLADER P.C.
 101 Grovers Mill Road, Suite 200
 Lawrenceville, N.J. 08648
(609)275-0400

 Leah Kagan, Esq.
 SIMON GREENSTONE PANATIER,PC
 1201 Elm Street. Suite 3400
 Dallas, TX 75270
(214)276-7680

By: Robert E. Lytle(ID #046331990)

 Attorneys for Plaintiffs

  April Dejesus and Edwin DeJesus,                        SUPERIOR COURT OF NEW JERSEY
                                                          LAW DIVISION, MIDDLESEX COUNTY
                  Plaintiffs,
                                                          DOCKET NO.: MID-L-6247-18AS
                      v.
                                                                Civil Action — Asbestos Litigation
  Brentag North America,Inc.,et al.,

                  Defendants.                                        CERTIFICATION OF
                                                                     ROBERT E.LYTLE


             ROBERT E. LYTLE,being of full age, certifies and says:

             1.      I am an attorney at law, admitted to practice in the State of New Jersey, and am

 co-counsel to Plaintiffs in this matter. As such, I am fully familiar with the facts ofthis case.

             2.      I submit this certification in support of Plaintiffs' Motion to sever all claims

 against Imerys Talc America,Inc. in this matter

             3.      On February 13, 2019, Defendant Imerys Talc America,Inc. filed for Bankruptcy

 protection in the United States Bankruptcy Court for the District of Delaware, Case No. 19-

 10289-LSS(ECF 1).(Exhibit A).

             4.      On February 14, 2019,the United States Bankruptcy Court for the District of




 2934701.1
                                                                      cing the Protections of 11 U,S.C.-
Delaware entered an Order Pursuant to 11U.S.C. § 105 Enfor
                                                        g other things,"operates as a stay,
§§ 362, 365, 525, and 541(c) (ECF 60). This Order, amon
                                                                    judicial, administrative or other
applicable to all persons ... to the . .. continuation . . . of a
                                                          ence         ment ofthe Chapter 11 cases . . ."
proceeding against the debtors that arose before the comm

(Exhibit B).
                                                                                  uptcy Case(ECF 84).
          5.         Thereafter, Plaintiff received a Notice of Chapter 11 Bankr

(Exhibit C).
                                                                                 uptcy Court for the
          6.         Inasmuch as the Order entered by the United States Bankr

                                                               this matter against the Defendant,
 District of Delaware has stayed any further proceeding in
                                                            and action left to proceed when the
 Imerys Talc America, Inc., the Defendant should be severed

 stay is lifted.
                                                                       true. I am aware that if any of the
              I certify that the foregoing statements made by me are
                                                                     hment.
 foregoing statements are wilfully false, I am subject to punis




                                                           Robert E. Lytle, Esq.



 Dated: March 29, 2019




  2934701.1
                       E
                       X
                       II
                        I
                       B
                        I
                       T




391388.1
           Exhibit A
                                   Case 19-10289-LSS                  Doc 1         Filed 02/13/19           Page 1 of 26

Fill in this information to identify the case:

 United States Bankruptcy Courtfor the:

                             District of Delaware
                                          (State)                                                                                           ❑ Check if this is an
                                                                                                                                                amended filing
 Case number (If known):                             Chapter 11




 Official Form 201                                                                       04/16
                                                       kruptcy
 Voluntary Petition for Non-Individuals Filing for Ban      debtor's name and the case number          the
                                                   this form.On the top of any additional pages, write
if more space is needed, attach a separate sheetto       Instru ctions for Bankru ptcy Formsfor Non-Individuals, is available.
                                          te docume nt,
(if known). For more information,a separa




 1. Debtor's name                     Imeivs Talc America, Inc.                                                                                                        a




 2. An other names debtor             Luzenac America, Inc.
    used in the last 8 years          imervs Talc Ohio Inc.
                                      lmervs Talc Delaware, Inc.
         Include any assumed
         names,trade names,and
         doing business as names
                                           .1'.0.
CU.         VX:itre.


  3. Debtor's federal Employer         8            4 - 1     1                3     5     8
      Identification Number
     (EIN)
                                                                                                          Mailing address, if different from principal place of
  4. Debtor's address                 Principal place of business                                         business
                                      1732   North First Street                                           Number     sheet
                                      Number Street

                                      Suite 450                                                           P.O. Box

                                      San Jose                              CA        95112                                                     State     Zip Code
                                                                            State     Zip Code            City
                                      City
                                                                                                                                                                   l
                                                                                                           Location of principal assets, if different from principa
                                                                                                           place of business

                                                                                                           See attached Schedule 1
                                      Santa Clara                                                          Number Street
                                      County




                                                                                                           City                                 State     Zip Cods


                                                                                                           County
                                                                                                                                        51:CC-F."




      5. Debtor's website(URL)          httos://www.imerys-performance-additives.com/
                                                                                          (LLC)and Limited Liabilit           y Partnership (LLP))
      6. Type of debtor                E] Corporation (including Limited Liability Company
                                       ❑ Partnership (excluding   LLP)
                                       ❑ Other. Specify:



                                                                                                                                                                  page 1
                                                                                                              ptcy
      Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankru
                                   Case 19-10289-LSS                   Doc 1 Filed 02/13119 Page 2of 26
                                                                                                Case number (if known)
 Debtor       Imerys Talc America, inc.
              Name
               .
traweir.lawa=ctrr

 7, Describe debtor's                     A. Check one:
                                                                                           .§ 101(27A))
    business                              ci  Health Care Business(as defined in 11 U.S.C
                                                                               ed in 11 U.S.C .§ 101(61B))
                                          ❑ Single Asset Real Estate (as defin
                                                                              § 101(4 4))
                                          ❑ Railroad (as defined in 11 U.S.C.
                                                                                           3A))
                                          ❑ Stockbroker (as defined in 11 U.S.C.§ 101(5
                                                                                  U.S.C . § 101(6))
                                          ❑ Commodity Broker (as defined in 11
                                                                                   . § 781(3 ))
                                          ❑ Clearing Bank (as defined in 11 U.S.C
                                          121 None of the above
                                            B. Check all that apply:
                                                                                26 U.S,C.§ 501)
                                            ❑ Tax-exempt entity(as described in
                                                                                                                  le(as defined in 15 U.S.C. §
                                                                            hedge fund or pooled investment vehic
                                            ❑ investment company, including
                                               80a-3)
                                                                                  U.S.C.§ 80b-2(a)(11))
                                            ❑ investment advisor(as defined in 15
                                                                                                                             describes debtor. See
                                                                                      fication System)4-digit code that best
                                            C. NAICS (North American Industry Classi
                                                                                         al-association-nalcs-codes.
                                               httn://www.uscourts.00v/four-dloit-nation
                                                     2 1 2 3

   8.     Under which chapter of            Check one:
          the Bankruptcy Code is            ❑ Chapter 7
          the debtor filing?
                                            0 Chapter 9
                                            gi   Chapter 11. Check all that apply:
                                                                                                                 debts(excluding debts owed to insiders or
                                                               O Debtor's aggregate noncontingent liquidated            t to adjustment on 4/01/19 and every 3
                                                                                                 6,050 (amou nt subjec
                                                                 affiliates) are less than $2,56
                                                                 years after that).
                                                                                                                                                   lithe debtor Is a
                                                                                                ss debtor as defined in 11 U,S,C.§ 101(510).
                                                               O The debtor is a small busine                     balan   ce sheet , state ment of operations, cash-
                                                                 small business debtor, attach    the most recent
                                                                                                                  or If all of these documents do not exist, follow
                                                                 flow statement, and federal Income tax return
                                                                 the procedure in 11 U.S.C,§ 1116(1)(B).
                                                               O A plan Is being filed with this petition.
                                                                                                                                    or more classes of creditors, in
                                                               O Acceptances ofthe plan were solicit).ed prepetitlon from one
                                                                 accordance with 11 U.S.C.     § 1126(b
                                                                                                                  s (for example, 10K and 10Q)with the Securities
                                                               O The debtor is required to file periodic report or 15(d) of the Securities Exchange Act of 1934.
                                                                 and Exchange    Commi   ssion  accord ing  to § 13
                                                                                                                        -individuals Filing for Bankruptcy under
                                                                 File the Attachment to Voluntary Petition for Non
                                                                 Chapter 11 (Official Form    201A)  with  this form.
                                                                                                                                                               12b-2.
                                                                                                                in the Securities Exchange Act of 1934 Rule
                                                               O The debtor is a shell company as defined
                                            0 Chapter 12

    9.     Were prior bankruptcy        131 No                                                                              Case number
           cases filed by or against    0 Yes. District
                                                                                            When
           the debtor within the last                                                                 htlivI/DIDNYYY
              years?                                                                                                         Case number
                                            District                                        When
           If more than 2 cases, attach                                                               IVIM/DD/YYYY
           a separate

     10. Are any bankruptcy cases 0 No                                                                                       Relationship See attached Schedule 2
         pending or being filed by    ®Yes, Debtor See attached Schedule 2
         a business partner or an
         affiliate of the debtor?           District See attached Schedule 2
                                                                                                                             When Contemporaneously
         List all cases. If more than       Case number, If known                                                                        MWDDNYYY
         1,attach a separate list,
                                 caeacs2a




                                                                                                                                                                page 2
                                                                                                           Bankruptcy
      Official Form 201                                Voluntary Petition for Non-Individuals Filing for
                                                                  Doc 1        Filed 02/13/19              Page 3 of 26
                               Case 19-10289-LSS
                                                                                           Case number (ifknown)
Debtor   imerys Talc America, Inc.
         Name

11, Why is the case filed in         Check all that apply:
                                                                                                                            district for 180 days
    this district?                                                         place of business, or principal assets in this
                                 Ei Debtor has had its domicile, principal                    a longe r part of such 180 days than in any other
                                                                       this  petitio n or for
                                    immediately preceding the date of
                                    district,
                                                                                                                            pending in this
                                                                           's affiliate, general partner, or partnership is
                                 0 A bankruptcy case concerning debtor
                                    district


12. Does the debtor own or           531   No
                                                                                                                                          needed.
                                                                                         immediate attention. Attach additional sheets if
    have possession of any       0         Yes. Answer below for each property thatneeds
    real property or personal                                                                      tion? (Check all that apply.)
    property that needs                        Why does the property need immediate atten
                                                                                                                                                        .
    immediate attention?                                                                          nt and identifiable hazard to public health or safety
                                               ❑ it poses or is alleged to pose a threat of Immine
                                                    What Is the hazard?
                                                                                                 from the weather.
                                               ❑ it needs to be physically secured or protected
                                                O  A plan is being filed with this petition.
                                                                                                   tion from one or more classes of creditors, in
                                                O Acceptances of the plan were solicited prepeti
                                                   accordance with 11 U.S.C.     § 1126(b  ),
                                                                                                                                                         on
                                                                                                could quickly deteriorate or lose value without attenti
                                                O it includes perishable goods or assets that               produc e, or securities-related assets or other
                                                                          ck, season al goods, meat, dairy,
                                                  (for example, livesto
                                                   options).

                                                El    Other

                                                  Where is the property?
                                                                              Number     Street



                                                                                                                                       State     Zip Code
                                                                               City

                                                  Is the property insured?
                                                  ❑ No
                                                  0 Yes. Insurance agency
                                                               Contact name
                                                               Phone


            Statistical and administrative information

  13, Debtor's estimation of          Check one:
                                                                                     unsecured creditors,
      available funds                    Funds will be available for distribution to
                                                                                                                      distribution to unsecured
                                                                         ses are paid, no funds will be available for
                                      0 After any administrative expen
                                          creditors.

                                                                                 0 1,000.5,000                            0 25,001-50,000
  14, Estimated number of       D           1-49
                                                                                 0 5,001-10,000                           0 50,001-100,000
      creditors                 0           50-99
                                                                                 19 10,001-25,000                         0 More than 100,000
     (on a consolidated basis   1:1         100-199
      with Imerys Talc Vermont, 0           200-999
      Inc.)                                                                                                             Irani


                                                                                                                          0 $500,000,001-$1 billion
                                  ❑ $0-$50,000                                    0 $1,000,001-$10 million
  15, Estimated assets                                                                                                    ❑ $1,000,000,001-$10 billion
                                    $50,001-$100,000                              ❑ $10,000,001-$50 million
     ( on a consol idated basis   0                                                                                       ❑ $10,000,000,001-$50 billion
      with
      Inc.)
           imery s Talc Vermo nt,
                                  ❑
                                       ❑
                                    $100,001-$500,000                             ❑ $50,000,001-$100 million
                                                                                    $100,000,001-$500 million             0 More than $50 billion
                                    $500,001-61 million




                                                                                                                                                         page 3
                                                                                                      Bankruptcy
   Official Form 201                              Voluntary Petition for Non-Individuals Filing for
                               Case 19-10289-LSS                       Doc 1        Filed 02113/19 Page 4 of 26
                                                                                                 Case number (ifknown)
Debtor   Imerys Talc America, Inc.
         Name

                                                                                     ❑     $1,000,001-$10 million                0 $500,000,001-$1 billion
16. Estimated liabilities1    0 $0-$50,000                                                                                       0 $1,000,000,001-$10 billion
                              0 $50,001-$100,000                                     ❑     $10,000,001-$50 million
   (on a consolidated basis                                                                                                      0 $10,000,000,001450 billion
    with Imerys Talc Vermont, ❑ $100,001-$500,000                                          $50,000,001-$100 million
                                                                                                                                 0 More than $50 billion
    Inc.)
                                     ❑
                                $500,001-$1 million                                  O     $100,000,0014500 million
                                                                                                                                       Sas

                             ....wroet"rtnarskactoscceasa


        Request for Relief, Declaration, and Signatures
                                                                                                     ptcy case can result in fines up to $500,000 or
                                                Making a false statement in connection with a bankru
WARNING -- Bankruptcyfraud is a serious crime.                           41, 1519, and  3571.
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,13
                                                                                                                                                         petition.
                                                                                                     r of title 11, United States Code,specified in this
17. Declaration and signature        1E1 The debtor requests relief in accordance with the chapte
    of authorized                                                                               of the debtor.
    representative of debtor         531 I have been authorized to file this petition on behalf
                                                                                                                                               is true and
                                                                                           and have a reasonable belief that the information
                                     Ei I haveexamined the information In this petition
                                     correct.
                                                                                           ing is true and correct.
                                     I declare under penalty of perjury that the forego

                                          Executed on         02113/2019
                                                              MMIDDIYYYY
                                                                                                                    Alexandra Picard
                                            is/ Alexandra Picard                                                    Printed name
                                            Signature of authorized representative of debtor
                                            Title Chief Financial Officer

                                                                                                            Date          02/13/2019
 18. Signature of attorney            X      Is/ Mark D. Collins                                                          MM/IDDNYYY
                                             Signature of attorney for debtor

                                       Mark D. Collins
                                      Printed name
                                       Richards, Layton & Finger, P.A.
                                      Firm name
                                       One Rodney Souare, 920 North Kinn Street
                                      Number         Street
                                                                                                                             DE                 19801
                                      Wilmington                                                                                                Zip Code
                                                                                                                             State
                                      City
                                                                                                                             collinsaritcom
                                       302.651,7700                                                                           Email address
                                       Contact Phone
                                                                                                                             DE
                                       2981
                                                                                                                             State
                                       Bar number




                                                                     contingent or potential future liabilities.
            The amount of estimated liabilities does not include
                                                                                                                                                               page 4
                                                                                                                   ptcy
  Official Form 201                                  Voluntary Petition for Non-individuals Filing for Bankru
   Case 19-10289-LSS        Doc 1 Filed 02/13/19 Page 5 of 26



                               Schedule 1
                                                         lace of business
 Location ofprincipal assets,if different from principalp

                                                              ty)
        17509 Van Road,Houston, Texas 77049(Harris Coun
                                                       2(Gallatin County)
767 Old Yellowstone Trail, Three Forks, Montana 5975




                                                                            4:1
                                                                       Page 6 of 26
               Case 19-10289-LSS Doc 1 Filed 02/13/19



                                            Schedule 2
                                                             and Affiliates ofthe Debtor
           Pending Bankruptcy Cases Filed by the Debtor
                                                                  d below (including the debtor in this
         On the date hereof, each ofthe affiliated entities liste
                                                     a voluntary petition for relief under chapter 11
chapter 11 case, collectively, the "Debtors")filed
                                                     ed States Bankruptcy Court for the District of
of title 11 of the United States Code in the Unit
                                                        ng that the chapter 11 cases ofthese entities
Delaware. The Debtors have filed a motion requesti
                                                         ly administered under the number assigned
be consolidated for procedural purposes only andjoint
to the chapter 11 case ofImerys Talc America,Inc.

                                     Imerys Talc America,Inc.
                                     Tmerys Talc Vermont,Inc,
                                      Imerys Talc Canada Inc.
              Case 19-10289-LSS          Doc 1 Filed 02113/19 Page 7 of 26



                              IMERYS TALC AMERICA,INC.

                          Written Consent of the Board of Directors
                                    in Lieu of a Meeting

                                    Date: February 13,2019


                                                                 Board ofDirectors (the "Board")
       The undersigned, constituting all ofthe members of the
                                                             "Corporation"), acting in accordance
ofImerys Talc America, Inc., a Delaware corporation (the
                                                         of the State of Delaware, hereby waive
with section 141(f) of the General Corporation Law
                                                          following resolutions as the action ofthe
notice of a meeting and hereby consent to and adopt the
                                                        this written consent be delivered to the
Board in lieu of a meeting and hereby direct that
                                                            corporate records.
Corporation for inclusion in the minutes or filing with the

Approval ofBankruptcy Filing
                                                             dered the materials presented by the
        WHEREAS, the Board. has reviewed and consi
                                                              ration regarding the potential present
management and financial and legal advisors of the Corpo
                                                         alternatives available to it, and the impact
and future liabilities of the Corporation, the strategic
ofthe foregoing on the Corporation's business;
                                                              management and financial and legal
        WHEREAS, the Board has consulted with the
                                                             ofthe strategic alternatives available to
advisors ofthe Corporation and has considered fully each
the Corporation; and
                                                                        ration's best interest to seek
        Wui liREAS,the Board has determined that it is in the Corpo
                                                         Code(the "Banla-uptcy Code").
relief under chapter 11 oftitle 11 ofthe United States
                                                                 the Board hereby approves the
         NOW, THEREFORE, BE IT RESOLVED, that
                                                           Bankruptcy Code by the Corporation
 commencement of a case under chapter 11 of the
(the "Chapter 11 Case").
                                                               Corporation (each, an "Authorized
         RESOLVED FURTHER, that each officer of the
                                                        y, authorized to take all such steps and do
 Person"), be, and each of them hereby is, acting singl
                                                            advisable to commence the Chapter 11
 all such acts and things as they shall deem necessary or
                                                       ying, and delivering a voluntary petition in
 Case, including, but not limited to, executing, verif
                                                        Bankruptcy Code and causing the same to
 the name of the Corporation under chapter 11 of the
                                                        the District of Delaware (the "Bankruptcy
 be filed with the United States Bankruptcy Court for
                                                       filings with the Bankruptcy Court and any
 Court"), the matting of any and all other necessary
                                                         to be necessary or advisable, the making
  other filings that such Authorized Persons determine
                                                   instruments, certificates, affidavits, or other
  and execution of any necessary or advisable
                                                            rsement of any checks, posting of any
  documents in connection therewith, the signing or endo
                                                          such connection, and to take any and all
  bonds, and the payment of any fees and expenses in
                                                        cations, certificates, documents, or other
  action to make, execute, verify, and file all appli
                                                     s that any one or more of them shall deem
  instruments and to do any and all acts and thing
               Case 19-10289-LSS          Doc 1 Filed 02/13/19 Page 8 of 26



                                                               intent and purpo  se of any and all of
necessary, advisable, or appropriate in order to carry out the
the foregoing resolution.
                                                                       b; and hereby is, authorized,
        RESOLVED FURTFEFR, that each Authorized Person
                                                             , on behalf of and in the name of the
directed, and empowered, with full power of delegation
                                                                      and/or executed or verified (or
Corporation, to execute, verify, and/or file, or cause to be filed
                                                             and to amend, supplement, or otherwise
direct others to do so on.their behalf as provided herein),
                                                                  ents, including, without limitation,
modify from time to time, all necessary or appropriate docum
                                                                   pleadings, and other documents,
petitions, affidavits, schedules, motions, lists, applications,
                                                                ments, documents, notes, guaranties,
agreements, and. papers, including any and all loan agree
                                                                 ents, agreements, or instruments as
security agreements, pledge agreements, and all other docum
                                                                     Person, and to take any and all
may be deemed necessary or appropriate by such Authorized
                                                            appropriate, each in connection with the
actions that the Authorized Person deems necessary or
                                                             collateral usage contemplated hereby or
Chapter 11 Case, any postpetition financing, or any cash
thereby.
                                                                     n be, and hereby is, authorized,
        RESOLVED FURTHER, that each Authorized Perso
                                                                    Corporation, to employ and retain
directed, and empowered, on behalf of and in the name of the
                                                            Layton & Finger, P.A. to act as attorneys
the law firms of Latham & Watkins LLP and Richards,
for the Corporation in connection with the Chapter 11 Case.
                                                                    on be, and hereby is, authorized,
         RESOLVED FURTHER, that each Authorized Pers
                                                                    Corporation, to employ and retain
 directed, and empowered, on behalf of and in the name ofthe
                                                           advisor to the Corporation in connection
 Alvarez & Marsal North America, LLC as financial
 with the Chapter 11 Case.
                                                                  on be, and.hereby is, authorized,
         RESOLVED FURT.H1(11,that each Authorized Pers
                                                            of the Corporation, to employ and retain
 directed, and empowered, on behalf of and in the name
                                                          agent and administrative advisor for the
 Prime Clerk LLC as claims, noticing, and solicitation
 Corporation in its Chapter 11 Case.
                                                                      n be, and hereby is, authorized,
         RESOLVED FURTHER, that each Authorized Perso
                                                             of the Corporation, to employ and retain
 directed, and empowered, on behalf of and in the name
                                                     nting, and other professionals (together with the
 such further legal, restructuring, financial, accou
                                                              be deemed necessary or appropriate by
 foregoing identified firms, the "Professionals") as may
                                                        carrying out its responsibilities in the Chapter
  any Authorized Person to assist the Corporation in
 11 Case and achieving a successful reorganization.
                                                                Person be, and hereby is, authorized,
          RESOLVED FURTHER, that, each Authorized
                                                        behalf of the Corporation, to take or cause to
  with full power of delegation, in the name and on
                                                            te and deliver or cause to be executed or
  be taken any and all such further action and to execu
                                                          modify from time to time, all such further
  delivered, and to amend, supplement, or otherwise
                                                           es, undertakings, and other writings, and to
  agreements, documents, certificates, statements, notic
                                                            and expenses, as in the judgment of the
  incur and to pay or direct payment of all such fees
                                                       e, or advisable to effectuate the purpose and
  Authorized Person shall be necessary, appropriat
  intent of any and all ofthese resolutions.



                                                    2
               Case 19-10289-LSS        Doc 1 Filed 02/13/19 Page 9 of 26



                                                             done or actions lawfully taken by any
        RESOLVED FURTHER, that all acts lawfully
                                                     als in connection with the Chapter 11 Case or
officer of the Corporation or any of the Profession
                                                    related thereto, be, and hereby are, adopted,
any proceedings related thereto, or any matter
                                                     the acts and deeds ofthe Corporation.
ratified, confirmed, and approved in all respects as
                                                             ns, whether previously or subsequently
        RESOLVED FURTN PR,that any and all actio
                                                     on authorized to act by an Authorized Person,
taken by any Authorized Person or any other pers
                                                   the foregoing resolutions or in connection with
that are consistent with the intent and purpose of
                                                        same hereby are, in all respects, ratified,
any matters referred to herein, shall be, and the
approved,and confirmed.
                                   [Signature Page(s)Follow]




                                                   3
                                    Doc 1 Filed 02/13/19          Page 10 of 26
        •   Case 19-10289-LSS




       IN WITNESS WHEREOF, the undersigned                eby consent to the actions set forth
herein effective as ofthe date first setforth above.


                                          Alexandra Pi



                                          Kevin Collins



                                          Giorgio La Motto..
             Case 19-10289-LSS           Doc 1    Filed 02/13/19      Page 11 of




                                                        d hereby consent to the actions set forth
       IN WITNESS WHEREOF, the undersigne
                                                      „
herein effective as of the date first set forth;above


                                       '    Alexandra Picard




                                             Giorgio La Motta




                                                                                              y.
             Case 19-10289-LSS       Doc 1 Filed 02/13/19 Page 12 of 26



                                                       .hereby consent   to the actions set forth
       IN WITNESS WIEEIZECT, the -undersigned
                                                    e.
herein effective as ofthe date first set forth abov


                                           AlexandraPicard



                                           Kevin Collins



                                            Giorgio La Motta
                 Case 19-10289-LSS              Doc 1 Filed 02/13/19 Page 13 of 26



                                                         COURT
                        IN THE UNITED STATES BANKRUPTCY
                             FOR'TELE DISTRICT OF DELAWARE
                                                            x
In re:                                                      : Chapter 11

                                                                 Case No. 19-                       )
Th4ERYS TALC AMERICA,INC., et al.,1

                    Debtors.                                 : (Joint Administration Requested)

                                                             x

                                                                  R'rY LAW FIRMS WITH IHE,
  DEBTORS'CONSOLIDATED LIST OF int TOP itiL
                                                                    TALC CLAIMANTS
           MOST SIGNIFICANT REPRESENTATIONS OF
                                                                 ' Firms List"),in alphabetical order,
        The following is a consolidated list(the "Top Plaintiffs
                                                            sentations of parties asserting talc claims
 ofthe top thirty law firms with the most significant repre
                                                         Vermont, Inc. (together with Imerys Talc
 against Trnerys Talc America, Inc. and Imerys Talc
                                                           petition, the Debtors have filed a motion
 Canada Inc., the "Debtors")2 Concurrently with this
                                                          (on a consolidated basis) and a consolidated
 seeking authority to file this Top Plaintiffs' Finns List
                                                                   claims (excluding talc claims), The Top
 list of creditors holding the thirty largest unsecured
                                                  on or entity who is an "insider" under section
 Plaintiffs' Firms List does not include any pers
                                                         Plaintiffs' Firms List was prepared with
 101(31) of title 11 of the United States Code, The Top
                                                     Debtors reserve the right to amend the Top
 information existing as of January 31, 2019. The
                                                         n they may identify. The information
 Plaintiffs' Finns List based on additional informatio
                                                             itute an admission by, nor shall it be
 contained in the Top Plaintiffs' Finns List shall not const

  binding on,the Debtors.




                                                                                                                        r,
                                                               digits of each Debtor's federal tax identification numbe
           The Debtors in these cases, along with the lastfour                 and Imery s Talc Canad  a Inc. (6748 ). The
                                                       Vermont,Inc.(9050),
  are: Imerys Talc America,Inc.(6358),Imerys Talc
                 ss is 100 Manse ll Court East, Suite 300, Roswell, Georgia 30076.
  Debtors' addre
                                                                  against Imerys Talc Canada Inc.
  2        No talc-related personal injury claims have been filed
          Case 19-10289-LSS         Doc 1 Filed 02/13/19 Page 14 of 26




                                         Attn: James F. Green                        Disputed/
                                   4900 Seminary Road,Ste. 650          Personal    Contingent/
  Ashcraft & Gerel,LLP                  Alexandria, VA 22311             Injury     Unliquidated
                                        Phone:703-997-1774
                                  E mail:  JGreen®ashcraftlaw,com
                                          Attn: Leigh O'Dell
                                        218 Commerce Street                          Disputed/
                                             P.O.Box 4160               Personal
Beasley Allen Crow Methvin                                                          Contingent/
                                    Montgomery,AL 36103-4160             Injury
    Fortis & MilesPC                                                                Unliquidated
                                         Phone: 800-898-2034
                                          Fax: 334-954-7555
                                 Email: leigh,odeil®beasleyallen.corn
                                          Attn: Joseph Belluck                       Disputed/
                                       546 5th Avenue,4th Floor         Personal    Contingent/
    Belluck &Fox,LLP                     New York,NY 10036               Injury     Unliquidated
                                         Phone: 212-681-1575
                                  E  mail: ibelluckgbelluctfox,com
                                           Attn: Warren Burns
                                      900 Jackson Street, Ste, 500                   Disputed/
                                            Dallas,TX 75202             Personal    Contingent!
    Bums Charest,LLP                      Phone: 469-904-4550            Injury     Unliquidated
                                           Fax: 469-444-5002
                                  Email: wbums®burnscharestcom
                                      .Attn: Christopher Placitella
                                              127 Maple Ave                           Disputed/
                                           Red Bank,NJ 07701             Personal    Contingent/
 Cohen Placitella & Roth,PC               Phone:888-649-8431              Injury     Unliquidated
                                            Fax: 215-567-6019
                                    Email: cplacitella@cprlaw.com
                                          Attn: Richard.Golomb
                                     1835 Market Street, Suite 2900                   Disputed/
                                         Philadelphia,PA 19102           Personal    Contingent/
   Golomb & Honik,P,C.                    Phone: 215-985-9177             Injury     Unliquidated
                                            Fax: 215-985-4169
                                  Email:rgolomb@golombhonik.com
                                             Attn: Randy Gori
                                               156 N Main St.                         Disputed/
                                          Edwardsville,IL 62025          Personal    Contingent/
 Gori Julian & Associates P.C.            Phone:(888)362-6890             Injury     Unliquidated
                                            Fax: 614-659.9834
                                    Email randy®gorijulianlaw.com




                                                 2
                                                  3/19 Page 15 of 26
               Case 19-10289-LSS Doc 1 Filed 02/1



                                                                    4: :
                         „3":,t... Tor ,,,,„: „i:,1. ., - „„,--,..„ "  , 044
                    ''
                    '     -: :a'"-'      ,,.. '     ee        A.,u


                                               1.
                                               '     -:-:.• :.z.,' J   ID-   ,..-   Y-.
                                                                                    '
                                                                                             k c5t
                                                                                          '"-.4 ''''''         '''' 1   ''''',. ::„.•,   k,,.'AR,-igfe.41.6`
      “ ,
''' ra,         : ''' ,.-, * ,- -''' '''' --
             .=:'''
                                                  Attn: Joseph latterly
                                               55 Harrison St, Suite 400                                                 Disputed/
                                                   Oakland,CA 94607                                  Personal           Contingent/
  Kazan, McClain, Satterley &                                                                         Injury
          Greenwood                              Phone: 877-995-6372                                                    Unliquidated
                                                   Fax: 510-834-4913
                                           Email:jsatterley@kazanla-w.com
                                             Attn.: Melanie Menses Palmer
                                                   8648 Wilshire Blvd                                                     Disputed/
                                                Beverly Hills, CA 90211                                  Personal        Contingent/
        Kiesel Law LLP                            Phone: 310-854-4444                                     Injury         Unliquidated
                                                   Fax: 310-854-0812
                                               E rnall   ahnerP,kieseLlaw
                                                     Attn: Robert Ellis                                                    Disputed/
                                                 800 3T4 Ave, 11''1 Floor                                Personal         Contingent/
      Levy Konigsberg LLP                         New    York  NY  10022                                  Injury          Unliquidated
                                                  Phone: 212-605-6200
                                                    Attn: David Amell                                                      Disputed/
                                              70 Washington St., Suite 200                               Personal         Contingent/
Maun.e, Raichle, Hartley, French &                  Oakland, CA 94607                                     Injury          Unliquidated
           Mudd,LLC                               Phone: 800-358-5922
                                            Email: damell@mrliftidaw.00ra
                                                 Attn: Kevin McDermott
                                            20525 Center Ridge Rd,Ste 200                                                   Disputed/
                                                 Rocky River, OH 44116                                   Personal          Contingent/
    McDermott& Hickey,LLC                          Phone: 216-712-7452                                    NurY             Unliquidated
                                                    Fax: 216-916-9238
                                         Email: kevin   @mcdermotthickeylaw.com
                                                  Attn.: Samuel Meirowitz
                                                233 Broadway Suite 2070                                        .              Disputed/
                                                   New York,NY 10279                                      Personal           Contingent/
  IvIeirowitz & Wasserberg, LLP                    Phone: 212-897-1988                                     InJurY           Unliquidated.
                                                     Fax: 646-432-6887
                                             Email sam@mwiniurylaw.com
                                                     :
                                                   Attn: Benedict Morelli
                                              777 Third Avenue,31stFloor                                                      Disputed/
                                                    New York,NY 10017                                     Personal           Contingent/
     Morelli Law Firm,PLLC                          Phone: 212-751-9800                                    Injury            Unliquidated
                                                      Fax: 212-751-0046
                                            Em  ail:  bmorelli@morellilaw.com
                                                      Attn: Richard Root
                                               601 Poydras Street, 24th Floor                                                   Disputed/
                                                   New Orleans,LA 70130                                   Personal             Contingent/
                                                    Phone: 504-217-2793                                    injurY              Unliquidated
            Morris Bart,LLC
                                                      Fax: 504-599-3380
                                                Email: rroot@morrisbart.corn
                                                       Attn: Carman Scott                                                       Disputed/
                                                   28 Bridgeside Boulevard                                 Personal            Contingent/
            Motley Rice LLC                         Mt. Pleasant, SC 29464                                  InjulY             Unliquidated
                                                     Phone: 843-216-9000
                                               Email: cscott@motleyrice,com

                                                                  3
                                             Doc 1 Filed 02113/19           Page 16 of 26
                Case 19-10289-LSS



                                                       --4 --4. Z Iii !•.3 '-19 ':_•95.'•.k,.   caii ''''''"'et
'".-' '              -,' ,. -'. 7,':z. -:-:-.'41T.,,'
      . - . - -:' :, '                              ephn4.       er whit A, *
   -
  'n
  '      " th       a   fr
                                                                                                               _



                                                Attu: Hunter Shkolnilc
                                            One Greentree Center, Ste. 201                       Disputed/
                                                 10000 Lincoln Drive               Personal      Contingent/
        Napoli ShkolnikPLLC                       Marlton, NJ 08053                 Injury      Unliquidated
                                                Phone: 212-397-1000
                                            Email: bunter@napolilaw,com
                                               Attn: Timothy W.Porter
                                                 825 Ridgewood Road.                             Disputed/
                                                Ridgeland, MS 39157                Personal     Contingent/
         Porter & Malout PC                     Phone: 601-957-1173                 Injury      Unliquidated
                                                  Fax: 601-957-7366
                                            FinaiI: tim®porteimaloaLcom
                                                    Attn: Adam Funk                              Disputed/
                                           3737 Buffalo Speedway, Ste. 1900        Personal     Contingent/
            Potts Law Firm                        Houston, TX 77098                 14urY       Unliquidated
                                                 Phone: 713-963-8881
                                             Email: afunkgpotts-law.com
                                                 Attn: Stephanie Rados                           Disputed/
                                             110 E. Lockwood,2nd Flaor             Personal     Contingent/
       Onder, Shelton, O'Leary &                  $t 1,013iS, MO 63119              Injury
            Peterson,LLC                                                                        Unliquidated
                                                 Phone: 314-963-9000
                                             Email:rados@onderlaw.com
                                                  Attn: Mark Robinson
                                               19 Corporate Plaza Drive                           Disputed/
                                              NewportBeach,CA 92660                 Personal     Contingent/
        Robinson Calcagnie,Inc.                   Phone: 949-720-1288                Injury      Unliquidated.
                                                   Fax: 949-720-1292
                                          Email: mrobinson@,robinsomirm.com
                                                    Attn:RandiKassan
                                             2860 Michelle Drive, Ste. 220                         Disputed/
                                                     Irvine,CA 92606                Personal      Contingent/
     Sanders Phillips Grossman,LLP                Phone: 888-5'70-4528               iniurY      Unliquidated
                                                    Fax: 516-741-0128
                                           Email: rkassan@thesandersfum corn
                                                   Attn: Laurence Nassif
                                             112 Madison Avenue,7th Floor                         Disputed/
                                                  New York,NY 10016                 Personal     Contingent/
        •                                                                            Injury
       Simmons Hanly Conroy,LLC                   Phone: 212-784-6400                            Unliquidated
                                                     Fax: 212-213-5949
                                            Email: lnassif2simmonsfirm.com
                                                     Attn: Jeffrey Simon
                                               1201 Elm Street, Suite 3400                         Disputed/
       •                                              Dallas, TX 75204               Personal     Contingent/
      Simon Greenstone Panatier,PC                 Phone: 214-276-7680                InfarY
                                                     Fax: 214-276-7699                            Unliquidated
                                              Email:jsimon@sgplilaw.00331




                                                          4
                             Case 19-10289-LSS              Doc 1 Piled 02/13/19 Page 17 of 26




                                                                                                  = ,,,„               - , - ''
                                                                e e one, gin er,                                                       --   ',,.. ,.
                                                                          4 0 ''''‘a '''-'4 '..- t,s_,x -,:,   a •11F--e '' -,.:,'' in 4
                               4'      '--" '-   '
                                                 4 -         e s'Ali''' .       ..,               fi    =  `7,.,_
                                                                                                              ,   kW*
                                                                                                                  . ,           s
-'"--''   •'-'- '          "
                           Iii                   :2 .4, -              ,niae .„, ,,._, ,_,       ,...                                                  '
                                                                                                        ' '''

                                                            Attn: James R.Dugan
                                                         365 Canal Street, Ste. 1000                                         Disputed/
                                                           New Orleans, LA70130                         Personal            Contingent/
             The Dugan Law Finn,APLC                        Phone: 504-648-0180                          Injury             Unliquidated
                                                              Fax: 504-648-0181
                                                      Email:jdugan@dugan-lawfuni.com
                                                               Atilt: Mark Lanier
                                                               6810 FM 1960W                                                 Disputed/
                                                              Houston,TX 77069                          Personal            Contingent/
               The Lanier Law Firm,PLLC                      Phone: 713-569-5200                         Injury
                                                               Fax: 713-659-2204                                            Unliquidated
                                                       Email: wrd®Isnierlawfirm,com,
                                                        mark lanier®lanierlawEnn.00m
                                                              Attn: MichaelMiller
                                                              108 Railroad Avenue                                             Disputed/
                                                               Orange, VA 22960                          Personal            Contingent!
                      The Miller Firm,LLC                    Phone: 540-672-4224                          Injury             Unliquidated
                                                               Fax: 540-672-3055
                                                       Email: nimillerpmilerNrrntio.00m
                                                          Attnn Robert Allen.Smith, It
                                                      681 Towne Center Boulevard, Ste B.                                      Disputed/
                                                             Ridgeland MS,39157                          Personal            Contingent/
                    The Smith Law Finu,PLLC                   Phone: 601-952-1422                         IniurY             Unliquidated
                                                               Fax: 601-952-1426
                                                          Email: allen@smith-law,org
                                                                Attn: Kevin.Loew
                                                        222N Sepulveda Blvd Ste 1900                                           Disputed/
                                                             El Segundo, CA 90245                         Personal            Contingent!
                      Waters Krause &Paul                     Phone: 310-414-8146                          Injury             Unliquidated
                                                                Fax: 310-414-8156
                                                        Email: kloew@waterskraus,com
                                                                 Attn: Perry Weitz
                                                         220 Lake Drive East, Suite 210                                        Disputed/
                       .                                                                                  Personal
                                                             Cherry Hill,NJ 080002                                            Contingent/
                     Weitz & Luxenberg P.C.                    Phone: 856-755-1115                         Injury             Unliquidated
                                                                Fax: 856-755-1995
                                                          Email: pweitz@weitzlux.com




                                                                          5
                                                Doc 1       Filed 02/13/19         Page 18 of 26
                Case 19-10289-LSS


                                                   and this filing:
Fill in this information to identify the case

                                 Inc.
Debtor Name lmervs Talc America,
                                                 ict of Delaware
United States Bankruptcy Court for the Distr

Case number (if known):


Official Form 202                                            Debtors                                               12/15
                             Perjury for Non-Individuall debto
Declaration Under Penalty ofact                                  r, such                  as a corporation or
                       autho    on behalf of a non-Individua
                             rized  to
An indiv idual who  is                                                        liabilities, any other document
                                         form for the schedules of assets and
partnership, must sign and submit this uded in the document, and any amendments of those documents.
that requires a declaration that is not incl or relationship to the debtor, the identity of the document, and
                                            ion
This form must state the individual's posit
the date. Bankruptcy Rules 1008 and 9011.
                                                                                  t, concealing property, or
                                            ous crime. Making a false statemen
WARNING -- Bankruptcy fraud is a seri ection with a bankruptcy case can result in fines up to $500,000
obtaining money or property by fraud in conn U.S.C.§§ 152,1341, 1519, and 3571.
                                              18
or imprisonment for up to 20 years, or both.


            Declaration and signature
                                                                                                   er or an authorized
                                                    authorized agent of the corporation; a memb in this case.
         I am the president, another officer, or an               as a repre senta tive of the debto r
                                                    idual serving
         agent of the partnership, or another indiv
                                                                                                   nable belief that the
                                                       ments checked below and I have a reaso
         I have examined the information in the docu
         information Is true and correct:
                                                                     rty(Official Form 206A19)
          ❑        Schedule AM:Assets-Real and Personal Prope
                                                                   red by Property(Official Form 2060)
          ❑        Schedule D: Creditors Who Have Claims Secu
                                                                     d Claims(Official Form 206E/F)
          ❑        Schedule E/F: Creditors Who Have Unsecure
                                                                 ired Leases (Official Form 206G)
          ❑        Schedule G:Executory Contracts and Unexp
                                                                 )
          ❑        Schedule H: Codebtors (Official Form 206H
                                                           -individuals (Official Form 206Sum)
          ❑        Summary ofAssets and Liabilities for Non

          ❑        Amended Schedule
                                                                                                           d Claims and
                                                                   tors Who Have the 20 Largest Unsecure
           ❑        Chapter 11 or Chapter 9 Cases: List of Credi
                    Are Not Insiders (Official Form 204)
                                                                                                           Firms with the
                                                                n — Consolidated List ofthe Top Thirty Law
           El       Other document that requires a declaratio
                                                               Claimants
                    Most Significant Representations of Talc
                                                       foregoing is true and correct.
           I declare under penalty of perjury that the
                                                                     X       Is/ Alexandra Picard
                             02/13/2019                                                                                 r
           Executed on                                                       Signature of individual on behalf of debto
                             MM/DDIYYYY
                                                                              Alexandra Picard
                                                                              Printed name

                                                                              Chief Financial Officer
                                                                              Position or relationship to debtor    •

                                                                                                                        Page 1
                                                                          Non-Individual Debtors
   Official Form 202       Declaration Under Penalty of Perjury for
                       Case 19-10289-LSS                         Doc 1 Filed 02(13119 Page 19 of 26



                                                                     RT
                                 IN THE UNITED STATES BANKRUPTCY COU
                                      FOR TIM DISTRICT OF DELAWARE

                                                                                  : Chapter 11
In re:
                                                                                  : Case No. 19-
Imerys Talc America,Inc.

                           Debtor.

Employer Tax LD,No. XX-XXXXXXX
                                                                                   x

                                                                 HOLDERS
                  DEBTOR'S LIST OF EQUITY SECURITY
                                                             OWN  ERSHIP
                   AND STATEMENT OF CORPORATE
                                                     7007.1 of the Federal Rules ofBankruptcy
       Pursuant to Rules 1007(a)(1), 1007(a)(3), and
                                                                                             of
                                                 or-in-possession submits the following list
 Procednre, the above-captioned debtor and debt
                                                                               debtor's stock:
  equity security holders ofthe above-captioned
                                                                                                                                              -P
                                                                                                                                              .


                      --- ,     ,    -,„          ''             .4.31
                                                         1,. *.,- ._:,:,, ,_ '
                                                      AIM-,
 :;1 ',, A q.",. ,                ' ,
                                                                                    ;3 ''f Z' '''''7 , ':' *'        4
                                                                                                                    :‘    ''''' ..-
                     1 -1..-4 ,                      ._                 -
                                                                             -24,

                                                                                             4      0      b  ,w. , -    r-_-,.* =- _
                      A -.6       '    't.zz    ,  i at           ,.. ,           esg., gAinTiti-T,                    1-5: ,_,_ _
                          ri,,,- -,a                                                              .z&24:,,iii& ,y,
.2       I.
                                             I.
                                             '  '
                                               ''    ' '  ''       -- " Pc,17.1kateb, ....0:276,
                 .1.''r '- '-'"'f''                           Par Moor Centr           e, Par Moor Road,
    Imerys Minerals Holding                                       PL24 2SQ Par, Cornwall                                                100
            Limited                                                  United Kingdom.
                Case 19-10289-LSS                Doc 1 Filed 02/13/19 Page 20 of 26


                                                    and this filing:
Fill in this information to identify the case

Debtor Name ImerVs Talc America, Inc.
                                                    ct of Delaware
United States Bankruptcy Court for the Distri

Case number (if known):


Official Form 202                                                                                                    12/15
Declaration Under Penalty of Peri ury for Non-Individual Debtors                                as a corporation or
                               on behalf of a non-individual debtor, such
An individual who is authorized to act                                                          any other document
                                                 for the schedules of assets and  liabil ities,
partnership, must sign and submit this form                docu ment , and any amen dmen   ts   of those documents.
                                                    in the
that requires a declaration that is not included relationship to the debtor, the identity of the document, and
                                                  or
This form must state the individual's position
the date. Bank rupt cy Rule s 1008 and   9011 .
                                                                                                  aling property, or
                                                us crime. Making a false statement, concefines up to $500,000
WARNING — Bankruptcy fraud is a serio                                                resul  t in
                                                  ction with a bankruptcy case can
obtaining money or property by fraud in conne
                         to 20 years , or both.  18 U.S.C.§§ 152, 1341, 1519,and 3571.
or imprisonment for up


            Declaration and signature
                                                                                                           an authorized
                                                          rized agent of the corporation; a member or case.
         I am the president, another officer, or an autho       ng as a repre senta tive of the debtor in this
         agent ofthe partnership, or another indivi  dual servi
                                                                                                            belief that the
                                                       ments checked below and I have a reasonable
         I have examined the information in the docu
         information is true and correct.
                                                                      rty (Official Form 206A/B)
          ❑        Schedule NB:Assets-Real and Personal Prope
                                                                     red by Property (Official Form 206D)
          ❑        Schedule D: Creditors Who Have Claims Secu
                                                                      Claims (Official Form 206E/F)
          ❑        Schedule ELF: Creditors Who Have Unsecured
                                                                   ired Leases (Official Form 206G)
          ❑        Schedule G:Executory Contracts and Unexp

          ❑        Schedule H: Codebtors (Official Form 206H)
                                                                  Individuals (Official Form 206Sum)
          ❑        Summary of Assets and Liabilities for Non-

          ❑        Amended Schedule
                                                                                                           Claims and
                                                               tors Who Have the 20 Largest Unsecured
          ❑         Chapter 11 or Chapter9 Cases:List of Credi
                    Are Not Insiders(Official Form 204)
                                                                      r's List of Equity Security Holders and
         •          Other documentthat requires a declaration — Debto
                    Statement of Corporate Ownership
                                                             oing is true and correct.
           I declare under penalty of perjury that the foreg
                                                                     X         Is/ Alexandra Picard
           Executed on        02/13/2019
                                                                               Signature of individual on behalf of debtor
                              MMIDD/YYYY
                                                                               Alexandra Picard
                                                                               Printed name

                                                                               Chief Financial Officer
                                                                               Position or relationship to debtor

                                                                                 Individual Debtors                      Page 1
   Official Form 202        Declaration Under Penalty of Perjury for Non-
                Case 19-10289-LSS             Doc 1 Filed 02113/19 Page 21 of 26



                                                        Y COURT
                       IN THE UNT'I'ED STATES BANKRUPTC
                            FORTH IC DISTRICT OF DELAWARE
                                                          x
                                                               Chapter 11
In re:
                                                                Case No. 19-                    )
IMERYS TALC AMERICA,INC., et al.,1

                   Debtors.                                •   (Joint Administration Requested)
                                                           •
                                                           •



                                                           x

                                                   HOLDING THE
                    CONSOLIDATED LIST OF CREDITORS
                         THIRTY LARGEST UNSECU RED CLAIMS

                                                                ont, Inc., and Imerys Talc Canada Inc.
        Irnerys Talc America, Inc., Imerys Talc Verm
                                                                                                          r
                                                       in this Court on the date hereof for relief unde
(together, the "Debtors") each filed a petition
                                                          . Contemporaneously with the filing of their
 chapter 11 of title 11 of the United States Code
                                                                                                          a
                                                             , among other things, authority to file
 petitions, the Debtors filed a motion requesting
                                                                                                          d
           ated list of credi tors holding the thirt y large st unsecured claims (the "Largest Unsecure
 cons olid
                                                            claims against the Debtors. Moreover, the
 Creditors List"), excluding parties asserting talc
                                                                                                      firms
                                                         ate consolidated list of the top thirty law
 Debtors have requested authority to file a separ
                                                         es asserting talc claims against the Debtors.
  with the most significant representations ofparti
                                                                d on the Debtors' books and records as of
         The Largest Unsecured Creditors List is base
                                                           ared in accordance with Rule 1007(d) of the
  approximately February 12, 2019, and was prep
                                                                                                         est
                                                           in the Debtors' chapter 11 cases. The Larg
  Federal Rules of Bankruptcy Procedure for filing
                                                       persons who come within the definition of
  Unsecured Creditors Iist does not include (1)
                                                                                               Debtors
                                              or (ii) parties asserting talc claims againstthe
  "insider" set forth in 11 U.S.C, § 101(31),

   or the law firms representing those parties.

                                                                                                       identification
                                                         last four digits of each Debtor's federal tax
          The Debtors in these cases, along with the                                            ys Talc Canada Inc.
                                                 ), Imerys Talc Vermont, Inc. (9050), and Imer
   number, are: Itherys Talc America, Inc. (6358                                              .
                                                      East, Suite 300, Roswell, Georgia 30076
  (6748), The Debtors' address is 100 Mansell.Court
              Case 19-10289-LS5        Doc 1 Filed 02/13/19 Page 22 of 26



                                                        d Creditors List shall not constitute an
       The information contained in the Largest Unsecure

admission by, nor shall it be binding on,the Debtors.




                                                  2
                                                                                                   23 of 26
                                                       Case 19-10289-LSS Doc 1 Filed 02/13/19 Page

                                                                                              this filing:
      Fill in this information to identify the case and


        Debtor Name Imervs Talc America, inc.
                                                                                                                   re
        United States Bankruptcy Courtfor the District of Delawa

        Case number ((f known):
                                                                                                                                                                                                               ID Check if this is an
                                                                                                                                                                                                                  amended filing


    Official Form 204
                                                List of Creditors Who Have the
    Chapter 11 or Chapter 9 Cases: Consolidated                              12115
                                             Insiders
    30 Largest Unsecured Claims and Are Not
                                                                                                          r 9 case.Include claims which the debtor
                                                      red claims must be filed In a Chapter 11 or Chapte
    A list of creditors holding the 30 largest unsecu                                              U,S,C.§  101(31). Also, do notinclude claims by
                                                     or entity who is an insider, as defined in 11
    disputes. Do not include claims by any person                                                            creditor among the holders of the 30
                                                               from inadequate collateral value places the
    secured creditors, unless the unsecured claim resulting
    largest unsecured claims.
                                                                                                                                                                                                               R.L
                                                                                                                                                                                       -. .                                         ia
                                                                              -Tv                    ,ern..                  ,      ...4r..W
                                                                                                                                 7.,-
                                                                                                                                 --
                                                                                                                              ..'-                h.                                     orsiit           asecur.
                                                                     -'..'    '   - -2-1I" re7 -=`,4,,                                                    _ ca. d,
                .-4:-;'i. '
                '          - '''  .         Fle
                                                                          eireni el orletimiti 7ait           tiTna           Mahn: 'o                                                                       -44t. =,                                ,-,.,
                               Ar'a      4m ee                                                       ,..i       -‘2,===,-„,- . _ -, .zia.
                et3  -.
                    a rek
                         ..6
                                       n u                                    re       cir' rzee . ga,  c         '"%:       -0 ..4                  A ' 00                               Op    a
                                                                                                                                                                                                -
                                                                                                                                                                                                     MO
                                                                                                                                                                                                     —..o
                                                                                                                                                                                                              -,   .:ezz, - cal Imp
                                                                                                                                                                                                               Amsehone
                                                                                                                                                                                                                .mount.                di   a
      marlin.                                                                       —                                            xam           to e-       n  Inge,   i..  ti           gtic.ii' - -      a
    ,..,a a, ,                                                     ,..., ...,                 -F
                                                                                              ,                                            .,... tiwii --za ..,,,:- -     T   f  ,    -  -    •      '         , .  t'Ut. -•,, .-.,     -.
                                                                                                                                                                                                                                                     '',.'1
                                                                                                                               ebks an                         1000. 4 eattre                           itl,i itImmta PU
                                 ,...-...
                                  1...
                                                                     , ,,,      ,_s
                                                                                                                 ''' 4
                                                                                                               1.4-
                                                                                                               t         '.             §S
                                                                                                                                                       Or?          U           -7-2f e fin Chi rAV un o o later 40to
                        .-•.-1 ,.,,
                        .                    s1,..-                                   --,,,                                  s- nes.            n                    ,   .zre.i.    lia          e            fedi                      -,----zAp-
                          p,--..izi-                   :-.'"---4                                 „,   -z41-
                                                                                                  i,.._                                   =A -             ...t,
                                                                                                                                                           .               1.
    ziK,                ,                                                                         - ii.F--.!?                                               ."-7
                                                                                                                                                            .                                        '                  ri 2-" .,  -'s- '
                                                                                                                                                                                                                                    ,62
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                    7     '- '
                                                             Az                                 , ,,                                    9Y90.1-TP                                     L
                                                                                                                                                                                      ,     4:-.'r

                                                                                                                                      FVO.figt—
                                                                                                                                     x,
                                                                                                                                                                                   Total claim, Deduction for. Unsecured
                                                                                                                             jr!Pr
                                 ,
                                 :   ,
                                  7-4.e                                      ,,
                                                                             !                                                       „
tt:Cq                                           inT.     .,-....
                                                                              -. *. . :,,,                    ,--,.".   r..,o-                                                     partially    value of       claim
                                                          .
                                                         -A                                   ;50             ,-                                                  .Ei-.
                                                                                                                                                                    ....           secured      collateral or
                                                                                           .       ..i'-1e-          „.                                                        - .
                                                                                                                                                                               ,
                                                                                                                                                                           eSel'
                                                                                                                                                                           '
                                                                                                                                                                                                setoff
                                                                                          sir:,
                                                                       rederick 5, Norman
         OC, LLC                                                      CEO & President                                                                                                                                                       $750,000
                                                                                                            Customer Payable                                      Unliquidated
         55 Highway 57 East                                           EMAIL - FNormari@aoc-resins.com
1                                                                     PHONE -(901)854-2800
        Collierville, TN 38017
                                                                      FAX -(901)854-1183
                                                                      William Day
    William Day Construction Limited                                  President                                                                                                                                                              $623,617
   2500 Elm Street                                                    EMAIL - william.day@daygroup.ca       Trade Payable
2 [Azilda, ON POM 180                                                 PHONE -(705)682-1555
     anada                                                            FAX -(705)682-2739
  -
                                                                      Jack Maley
  UE Compression Holdings                                             CEO                                                                                                                                                                    $135,000
                                                                                                                        e                                         Unliquidated
3 9461 Willow CoUrt                                                   EMAIL - Jmaley@uecompression.com Trade Payabl
                                                                      PHONE -    303-51 5-8600
  Henderson, CO 80640
                                                                       FAX - 303-515-8554
                                                                       Wendell P. Weeks                                                                                                                                                      $121,948
        Coming,Inc.                                                    Chairman and Chief Executive Officer Customer Payable
        One Riverfront Plaza                                            MAIL - Wendell.Weeks@coming.com
        Coming, NY 14831                                               PHONE -(607)974-9000

                                                                        Charlie Frysinger                                                                                                                                                       $87,000,
            yoga Container Company                                                                                                      Trade Payable              Unliquidated
           9 Fish Street                                                EMAIL - oharlie©tyogacontainer.com
            loge, PA 16946                                              PHONE -(570)835-5296 ext.227

                                               Nober                                                                                                                                                                                            $83,445
           BNSF Railway Company- Chicago General Counsel                                                                                Trade Payable
           3110 Solutions Center          MAIL - roger.nober@bnsf.com
           Chicago, IL 60677-3001         HONE -(800)795-2673

             Emera Energy Gas Trading                                     udy Steele                                                                                                                                                            $62,338
             1223 Lower Water Street                                     Presidentand COO                                               Lfrade Payable
     7 Halifax, NS 83J 3S8                                               EMAIL -judy.steele@emera.com
             oanada                                                      PHONE -(902)474-7800
    L...._._
                                                      Case 19-10289-LSS                                         Doc 1 Filed 02/13119 Page 24 of 26
                                                                                                                                                                                          Case number (Ifknown)
   Debtor: Imervs Talc America, inc.
                           Name
                                                                                                                                                                                            „         „ 7,-,-       ,-
                                                                                                                                                                                                                   .1                        --- d- 4c
                                                                                                                                                                                                                                             4-
                                                                                                                                                                                                                                           --..                 ---,-- ---,-,r,- - !-,.
                                                                                                                                 '-'-,5',`                       - ?A!, ,,,-1,
                                                                                                                                                           ffs,--:k                                                             S6ure
                                                                                                                                                                                                                               a—
                                          ,:  5         v. s
                                                       ''''        "      '  7w         --g-W             W-F        _.„                                                     '''       4
                                                                                                                                                                                       -                           .
                                                                                                                                                                                                                  Vs      ,
                                                                                                                                                                                                                     ritKil
                                                                                                                                                                                                                          -           .--,..   .4 w5,. ,,,,
  . ,'— l'"'                  v- -WAN                                                                 nrilin er--,a Ye at                              a itr              -e                            --!---::-
        Namsr        e         nerid1;66i6 el* -                                                                                            9,4a, 1615 n — az a as                                    , w,                  6: tUrrSL.9"_10.                84           ,-,
•1,..,-; at ii a ressimpfugkezi —                                  a re sic„mscr or o                                                                                                                   u    i?Are :c a di rliqiiii;SL AsIca                 '         al
                                                                                            ,   ,-                                          .1. ds          rilit, Eir!                       a
                                                             ,,.„                ,.-,.---,.. ---t                                                                                iin 4194%               edti                 1lb aam rri6un
                                                                                                                                                                            as '
                             ..„..,                                    ,  _,-7.,                         4_.-2-                                       .110 ssig,                 or! s                    a uc on 6 ue-POTAIle or,sro
                                                                                                                                                                                                                                           .IM q'f., *;,'.- -,-..- `.:4=
                   r.4-!:                        -,z3
                                                            FP              ,7-                 w                 w-or''''                fl,                 l) TA.,. „.44           '   7,_.-_,..
                                                                                                                                                                                         -,     ALT ;
                                                                                                                                                                                                         a a, eArt      - e_ Or_4*
                                                                                                                                                                                                                                 _ 'Ai. ,..
                                                                                                                                        44 ,„,..., cw,,
                                 v-...%_
                                 ,                                                m.
                                                                                                                                    "TM'                                                  " ..-
                                                                                                                                                                              'k- •el ...-:                                                              Unsecured
                                                                                                                                                                                                      4 Total claim, Deduction for
                                                                                 ,                              ...:Si"-"                              ''''''           ' , ,
                                                                                                                                                                         Td   -c
                            —,                       ''' ''                                       ,N`,..
                                                                                                   ,                           '-.'_.t
                                                                                                                                .1-1.                                                          FA       partial!               value of                  claim
                                              ,,--,-             --r4 .,7- --                                     rs„                                                                    --.:-,-        secured                collateral or
                                                                    , ,,,                                                                      :,,,,:
                                                                    ohn W.Casella
                                                                  Chief     Executive Officer                                                                                                                                                                         $49,191
        Casella   Organ    ics                                                                                                                        Trade Payable
                   s    Hill  Ln                                  EMAIL        -  john.c            asella@casella
        25 Green
        Rutland, VT 05741                                         PHONE -(802)775.0325
                                                                   FAX -(802)775-6198
                                              -                    Richard Laforest
         Laforest Electrick                                        Oner                                                                                                                                                                                               $36,688
        897 Government Road South                                  EMAIL - riaforest@vianet.ca                                                        Trade Payable
9 Timmins, ON P4R 1N4                                              PHONE - 705-264-3979                                                                                                       _
         Canada                                                    FAX - 705-566-8327
        ,--                                                          no Farber
         Farber & Company                                          CEO & Crge Legal Officer                                                                                                                                                                            $33,187
        44-4 West Ocean Boulevard, Suite EMAIL - eric@farberandco.com                                                                                 Trade Payable
19 516                                                             PHONE-(562)432-8748
         Long Beach, CA 90802-4528                                 FAX:(512)495-9170                                                                                                                                                                                                    .
                                                                     teve Schneider
                                                                   President                                                                                                                                                                                       - $32,986
          Material Motion, Inc.                                                                          materi        almotion.com                    Trade Payable
                                                                   EMAIL        -      steve@
 li 1203 Rio Circle
         Decatur, GA 30030                                          -HONE-404-237-6127
                                                                    FAX -404-237-6128
          ON                                                        Sean Finn
                                                                    Executive Vice-President Corporate                                                                                                                                                                  $32,789
          Canadian National Railway                                                               Chief Legal Officer                                  Trade Payable
  12 Company                                                       pervice            and
                                                                                                          inn@cn.ca
          935 de La GauchetVere Street West'EMAIL - sean.f 399-8100
          Montreal, 40 H38 2M9                                      PHONE- 514
                                                                    Mike Hildebrand
          Univar Canada, Ltd.                                       President                                                                                                                                                                                           $25,925
          9800 Van Home Way                                            MAIL-                                                                            Trade Payable
   13 Richmond, BC V6X1W5                                              mike.hildebrand@univarcanada.com
           Canada                                                    -HONE -(604)273-1441
                                 —                                   Kirk Aubry
                                                                    President and Chief Executive Officer                                                                                                                                                               $25,725
           Savage Trucking, Inc.                                                                                                                        Trade Payable
           29 Peck    Road                                          EMAIL -
   14
           Chester, VT 05143                                         kIrkaubry@savageservices.com
                                                                     PHONE- 800-627-4439
                                                                     Christina A. Relkenberg
                                                                       hareholder                                                                                                                                                                                        $25,594
           Amatic CPA Group                                                               orieke             nberg©       amaticscpa.com Trade Payable
                                                                        MAIL          -
       5 220 W Lamme St #3a
           Bozeman, MT 59715                                         PHONE- 406-404-1925
                                                                     FAX - 406-404-1926
                                                                     Sean K McLanahan
                                                                     President and CEO                                                                                                                                                                                   $21,935
            McLanahan Corporation                                                                           nahan       @mclanahan.com Trade Payable
                                                                      EMAIL           -    smcia
     16 200 Wall Street
            Hollidaysburg, PA 16648                                  PHONE -(814)695 9807
                                                                      FAX - 814 695 6684
             —
                                                                        ad Hegsted                                                                                                                                                                                        $21,922
            Challenger Pallet & Supply, inc.                          President                                                                          Trade Payable
                  North     Beck       Street                                                hegste           d.t@cp       spalle    t.com
      17 1206                                                         EMAIL-
           ,Salt Lake City, UT 84116                                     HONE -(801)596-1969                                                                                            _
                                                                         Matthew Cusick
       Nederman IVIikropul Canada, Inc.                                  Senior Vice President & CFO                                                                                                                                                                   $21,855
       5865Mclaughlin Road, Unit 1                                       EMAIL-                                                                Trade Payable
    18 Mississauga, ON 45R 1B8                                           matthew.cusick@nederman.com
       CANADA                                                            PHONE- 46 42 18 87 00
                                                                         George Scott
       Nasco Propane                                                     Owner                                                                                                                                                                                          $21,302
       290 Railway St,                                                                                                                         Trade Payable
                                                                         EMAIL-
    19 Timmins, ON P4N 7E3                                                 HONE -(705)264-5213
       Canada                                                            FAX -(705)264-6979



                                                                                                                                                                                                     30 Largest                                                   page 2
                                                                                                  ed List of Creditors Who Have the
         Official Form 204                              Chapter 11 or Chapter 9 Cases: Consolidat
                                                        Unsecured Claims and Are Not Insiders
                                                                                    Page 25 of 26
                                             Case 19-10289-LSS Doc 1 Filed 02/13/19
                                                                                                                                                                   Case number(tfxown)
 Debtor: Imervs Taic America, Inc.
                              Name
                                                                                                                                                                                            1,741t--i-gt  --,--g-F 't",•----4
                                                                                                                                                                                                        ,--0-                 7-7 4:--rz.-*,
                                                                -017.;"
                                                                            r.
                                                                                      -,fin:             41V,
                                                                                                         ,
                                                                                                                  -r=rn                         g
                                                                                                                                                'Wt
                                                                                                                                                  '
                                                                                                                                                  '                       "':4-7r-t-T          - - -,
                                                                                                                                                                           ep_r! .04r.l. sour mgin),.
                                                                                                                                                                        ''''                              -:       , -f,t,         ,_ .1- .,
                                                                                                                                                                                                                            ..4-----
VI     q4 1E-1-'''
      arikto re tit ii
                       k-..
                                 ;0:0-r-'
                            'C.'''.            el ,        'aMes.A             ,.- 0:0- .arf e' a
                                                                          ene.Mit
                                                                              ,                         aOr 'A, .i-
                                                                                                                  .  ..
                                                                                                                          Oka,
                                                                                                                          aim s                                            e.c        s    •Unseiiite                     co —
          .
      a ii0        it a M udipgizi                   , .
                                                  ''''"Jsa    r„ i    ,   editor.
                                                                        ,__v_
                                                                                           •
                                                                                      ,,,,, n.
                                                                                                         t )a
                                                                                                                  6
                                                                                                                   a-'. CO     eP
                                                                                                                        lin 14 ate
                                                                                                                                                                         eleCtife ?s. a a lit
                                                                                                                                                                        6u                al la                un'tia
                                                                                                                                                                                                                                  rg
           yy
                                      i4„.5...                     -,-,                                 IS Is' in
                                                                                                                               ue                                       e if on- atto eldfradafie fa-etc!                                      „el-
                      •es.                                         —                                ,.       mob .;,.,A ors
                                                       -jsy;                                       .L..
                                                                                                  r,.o4                                                                         StSiti iega.   1.  1"
                                                                                                                                                                                                  if pp ..'"-
                                                                                                                                                                                                                                        --•,..
                                                          ,
                                                     ,,r01;s                                   ,,,-.,,               ° A-,                      ,
                                                                                                                                                . . -                   alq                                             ,                    ,_
                                                                          ..
                                                                          .                                                                                                        "‘;;               .
                                                                                                                                                                                                  F;.F,
                               n.,
                              q-      1,,,   P-                                                                    ,AM
                                                                                                                '' 0         -           ,
                                                                                                                                        ,,,,_                  Inc_
                                                                      1.""                                                       ,,,-                                                                                     Unsecured
           -. 'it''                                    -
                                                      .31.     or
                                                               -,...,-     -_,--,-.                                               -               ' 6, , '''''' Total claim,                 Deduction for
                                                                                                                                                        -...,-,,                             value of.                    claim •.
                                                                ...                                                                                                     Partially
          ,,,,,                      ,..,                                                                                                                               secured              collateral or
                  ---- ,L..                                      -.,,   1-
                                           eve Ladd
                                        "resident                                                                                                                                                                                    $20,250
   Steel Pro, Inc.                                                                                               Trade Payable
0 771 Main Street                        EMAIL - steveladd@steelprousa.com
   Rockland, ME    4841                  PHONE - 207-596-0061
                                         FAX - 207-596-0239
                                         Ray Kuntz
                                                                                                                                                                                                                                      $20,175
   Watkins & Shepard Trucking, Inc. CEO                                                                          tirade Payable
1 P.O. Box 5328                          EMAIL - rayk©wksh,00m                                                                                                                                                                  •
  ,lAssoula, MT 59806,5328              "HONE -(406)532-6121
                                         FAX- 406 7214116
                                         Normand Verville
   Normand Verville Enterprises          President                                                                                                                                                                                    $19,290
   449 Feldman Road                        MAIL - vervilleent@hotmall.com                                        Trade Payable
2 Timmins, ON P4N 7E2                    "HONE -(705)267-6707
   Canada                                FAX-(705)268-1950
                                           en CampbellChief Legal Officer
                   Worldw ide, inc.81 00   MAIL -                                                                                                                                                                                     $17,630
    C.H. Robinson                                                                                                Trade Payable
    Mitchell Road Suite 200Green          ben.campbell©chrobinson,com
    Prairie, MN 55344                  '   HONE -(952)937-6713
                                          FAX -(52)937-6737

    Johnson Controls Fire Protection LP George R, Oliver Executive Officer                                                                                                                                                             $17,540
    5757 N. Green Bay Ave.              Chairman and Chief                                                        Trade Payable
".4 P.O. Box 591                        EMAIL- g.oliver@lni.anni
    Milwaukee, WI 53201                 PHONE -(414)524-1200
                                         °paid Lucky
    Cole International, Inc.            President                                                                                                                                                                                      $17,451
    3033-34 Avenue, NE                  EMAIL - don.lucky@coleinti.com                                            Trade Payable
 25 Calgary ,Alberta TlY 6X2             HONE -(403)262.2771
    Canada                              FAX -(403)262-7301
                                                       Byron Atwood                                                                                                                                                                     $16,639
    DMS Machining & Fabrication                        President & Owner               'Trade Payable
            ort Dr.
 26 0 Transp 05641                                     EMAIL - byron@eamesoffice.com
    BARRE, VT                                           HONE - 802-479-1088
                                                       Heather H. Grahame
                                                         eneral Counsel                                                                                                                                                                 $16,570
    Northwestern Corporation                                                            Trade Payable
                  Street                               EMAIL -
 27 010 W.69th 57108
    3
                                                        eather.grahame@northwestem.com
    Souix Falls, SD
                                                       PHONE - 605.978-2900 -
       Union Gas, Ltd.                                  tephen W. Baker                                                                                                                                                                 $15,985
       50 Keil Drive North                             President & Director                                       Trade Payable
     8 Chatham, ON NMI 5M1                             EMAIL - sbaker@unlongas,com
       Canada                                          PHONE - 888-774-3111
                                      ames Purdy
                                                                                                                                                                                                                                         $15,215
    Geomapping Associates, Ltd. Inc. President                              Payable
 29 1563 US Route 7                  EMAIL - geomappingltd@comcastnet Trade
           rd, VT 57639- 9554         HONE   - 802-483-663.5
    Pittsfo
                                     FAX - 802-483-6685
                                                         ark Schiele                                                                                                                                                                     $14,740
        raffle Tech                                      resident                                                    rade Payable
       180 N. Michigan Ave. Suite 700                   EMAIL - m.schiele@traffictech.corn
       Chicago IL 60601                                 PHONE - 877-383-1167




                                                                                                                                                                                                                                    page 3
                                                                                              of Creditors Who Have the 30 Largest
      Official Form 204                       Chapter 11 or Chapter9 Cases: Consolidated List
                                              Unsecured Claims and Are Not Insiders
                Case 19-10289-LSS               Doc 1 Filed 02/13/19 Page 26 of 26


                                                       this filing:
Fill in this information to identify the case and

Debtor Name lmervs Talc America, Inc.
                                                       Delaware
United States Bankruptcy Court for the District of

Case number (if known):


Official Form 202                                                                                                  12115
Declaration Under Penalty of Perjury for Non-Individual Debtors                                as a corporation or
                                  behalf of a non-individual debtor, such
An individual who is authorized to act on                                   s and liabili ties, any other document
                                                for the schedules of asset
partnership, must sign and submit this form           the docum ent, and  any amen  dmen   ts  of those documents.
that requires a declaration that is not included   in
                                                                                                 the document, and
                                                 or relationship to the debtor, the identity of
This form muststate the individual's position
the date. Bankruptcy Rules 1008 and 9011.
                                                                                                        property, or
                                                        . Making a false statement, concealing
WARNING -- Bankruptcy fraud is a serious crimewith a bankruptcy case can result in fines up to $500,000
                                                 ction
obtaining money or property by fraud in conne
or imprisonme  nt for up to 20 years , or both. 18 U,S.C.§§ 152,1341,1519,and 3571,


            Declaration and signature
                                                                                                            authorized
                                                           ized agent of the corporation; a member or an
         I am the president, another officer, or an author                               the debtor in this case.
                                                                g as a representative of
         agent of The partnership, or another individual servin
                                                                                                                   the
                                                              checked below and I have a reasonable belief that
         I have examined the information in the documents
         information is true and correct
                                                                         (Official Form 206A/B)
          ❑       Schedule NB:Assets-Real and Personal Property
                                                                         by Property(Official Form 206D)
          ❑       Schedule D: Creditors Who Have Claims Secured
                                                             Claims (Official Form 2065/F)
          ❑       Schedule ElF: Creditors Who Have Unsecured
                                                               Leases(Official Form 2066)
          ❑       Schedule G:Executory Contracts and Unexpired

          ❑        Schedule H:Codebtors (Official Form 206H)
                                                                             (Official Form 206Sum)
          ❑        Summary ofAssets and Liabilities for Non-Individuals

          ❑        Amended Schedule
                                                                   of Creditors Who Have the 30 Largest
          El       Chapter 11 or Chapter9 Cases: Consolidated List
                                                                       204)
                   Unsecured Claims and Are Not Insiders(Official Form

          ❑        Other document that requires a declaration
                                                               ing is true and correct
          I declare under penalty of perjury that the forego

                            02113/2019                               X        /s/ Alexandra Picard
          Executed on                                                         Signature of individual on behalf of debtor
                            MNI/DID/YYYY
                                                                              Alexandra Picard
                                                                              Printed name

                                                                              Chief Financial Officer
                                                                              Position or relationship to debtor


                                                                      -Individual Debtors                            Page 1
  Official Form 202       Declaration Under Penalty of Perjury for Non
                       E
                       X




391388.1
           Exhibit B
                 Case 19-10289-LSS        Doc 60 Filed 02/14119 Page 1 of 5



                                                      Y COURT
                      IN THE UNITED STATES BANKRUPTC
                           FOR THE DISTRICT OF DEL AWA RE

                                                     x
                                                         Chapter 11
In re:
                                                     :   Case No. 19-10289(LSS)
IMERYS TALC AMERICA,INC., et al.,1

                   Debtors.                              (Jointly Administered)

                                                      x Re: Docket No. 16

                                                             ENFORCING
                   ORDER PURSUANT TO 11 U.S.C.§ 105
                                                           365,525,AND 541(c)
                THE PROTECTIONS OF 11 U.S.C.R,362,
                                                                for entry of an order enforcing
                 Upon the motion (the "Motion")2 of the ➢ebtors
                                            and 541(c) of the Bankrupt         cy Code; and the Court
 the protections of sections 362, 365, 525,
                                                                                                on to
                                               Declaration; and the Court having jurisdicti
 having reviewed the Motion and the Picard
                                                                                            157 and
                                             d therein in accordance with 28 U.S.C. §§
 consider the Motion and the relief requeste
                                                                                            t for the
                                                rence from the United States District Cour
 1334 and the Amended Standing Order ofRefe
                                                                                            is a core
                                               2012; and the Court having found that this
 District ofDelaware dated as ofFebruary 29,
                                                                                         final order
                                             b)(2) and that this Court may enter a
 proceeding pursuant to 28 U.S.C. § 157(
                                                                                               d that
                                                 es Constitution; and the Court having foun
  consistent with Article III of the United Stat
                                                                                             §§ 1408
                                              this district is proper pursuant to 28 U.S.C.
  venue of this proceeding and the Motion in
                                                                                                n and that
                                                adequate notice ofthe Motion has been give
  and 1409; and it appearing that proper and
                                           and upon the      record herein; and after due deliberation
  no other or further notice is necessary;




                                                            last four digits of each Debtor's federal tax
          The Debtors in these cases, along with the                                           (9050), and
                                                ica, Inc. (6358), Irnerys Talc Vermont, Inc.
  identification number, are: Imerys Talc Amer address is 100 Mansell Court East, Suite 300, Roswell,
                                              ors'
  Imerys Talc Canada Inc. (6748). The Debt
  Georgia 3007  6.
                                                                                                        such
                                                          ed herein shall have the meanings ascribed to
  2        Capitalized terms used but not otherwise defin
  terms in the Motion.




   US-D0CSU05945647.11ZIF1 20810254y.2
                Case 19-10289-LSS           Doc 60 Filed 02/14/19 Page 2 of 5



                                                       good and sufficient cause for the relief
thereon; and the Court having determined that there is

granted in this Order, it is hereby

                 ORDERED,ADJUDGED AND DECREED THAT:

                 1.       The Motion is GRANTED,as set forth herein.
                                                                                 of the Bankruptcy
                 2.       Pursuant to and to the extent set forth in section 362

                                                     s shall operate as a stay, applicable to all
Code, the commencement of these Chapter 11 Case
                                                         ns, and all those acting for or on their
persons (including individuals, partnerships, corporatio
                                                        (and all those acting for or on their
behalf) and all foreign and domestic governmental units

behalf) of:
                                                                                 the issuance or
                  a.      The commencement or continuation, including
                                                                           tive, or other action or
                          employment of process, of a judicial, administra
                                                                            have been commenced
                          proceeding against the Debtors that was or could
                                                                            , an act to recover a
                          before the commencement of the Chapter 11 Cases or
                                                                            commencement of the
                          claim against the Debtors that arose before the
                          Chapter 11 Cases;
                                                                               property of their estates,
                  b.       The enforcement, against the Debtors or against
                                                                              ment of the Chapter 11
                           of a judgment obtained before the commence
                           Cases;
                                                                                   es or of property from
                  c.       Any act to obtain possession of property of the estat
                                                                            of the Debtors' estates;
                           the estates or to exercise control over property
                                                                              against property of the
                  d.       Any act to create, perfect, or enforce any lien
                           Debtors' estates;
                                                                                rty of the Debtors any
                  e.       Any act to create, perfect, or enforce against prope
                                                                                 that arose before the
                           lien to the extent that such lien secures a claim
                           commencement ofthe Chapter 11 Cases;
                                                                                st the Debtors that arose
                   f.      Any act to collect, assess, or recover a claim again
                                                                          Cases;
                           before the commencement ofthe Chapter 11
                                                                                 that arose before the
                   g.      The setoff of any debt owing to the Debtors
                                                                                    t as allowed under
                           commencement of these Chapter 11 Cases, excep
                           section 553 ofthe Bankruptcy Code; and




                                                      2
  U5-DOCS\105945647.1R121 20810254v.2
                Case 19-10289-LSS          Doc 60     Filed 02/14/19 Page 3 of 5



                                                                        eeding before the United
                h,       The commencement or continuation of a proc
                                                                        the Debtors for a taxable
                         States Tax Court concerning a tax liability of
                         period the bankruptcy court may determine.
                                                                              automatic stay contained
                3.       This Order shall not affect the exceptions to the
                                                            of any party in interest to seek relief from
in section 362(b) of the Bankruptcy Code or the right
                                                      d) ofthe Bankruptcy Code.
the automatic stay in accord2nce with section 362(
                                                                              365(e) of the Bankruptcy
                 4.      Pursuant to and to the extent set forth in section
                                                       utory contract or unexpired lease, or in
Code, and notwithstanding a provision in an exec
                                                  d lease ofthe Debtors may not be terminated or
applicable law, an executory contract or unexpire
                                                     contract or lease may not be terminated or
modified, and any right or obligation under such
                                                                                               a
                                                   of the Chapter 11 Cases solely because of
modified, at any time after the commencement
                                                           d on(i)the insolvency or financial condition
provision in such contract or lease that is conditione
                                                    ofthe Chapter 11 Cases.
ofany or all Debtors or (ii) the commencement
                                                                           on 525 of the Bankruptcy
                  5.      Pursuant to and to the extent set forth in secti
                                                     may not deny, revoke, suspend, or refuse to
 Code, a foreign or domestic governmental unit
                                                                                                to,
                                                 other similar grant to, condition such a grant
 renew a license, permit, charter, franchise, or
                                                                                                 nt
                                                    deny employment to, terminate the employme
 discriminate with respect to such a grant against,
                                                     against, the Debtors or the Debtors' affiliates on
 of, or discriminate with respect to employment
                                                          11 Cases; (ii) the Debtors' insolvency; or (iii)
 account of(i) the commencement of the Chapter
                                                       is dischargeable in Chapter 11 Cases.
 the fact that the Debtors have not paid a debt that
                                                                                541(c) of the Bankruptcy
                  6.       Pursuant to and to the extent set forth in section
                                                                                                  tanding
                                                    becomes property of the estates, notwiths
 Code, any interest of the Debtors in property
                                                   ument, or applicable no-nbankruptcy law, that:
 any provision in any agreement, transfer instr
                                                  est by the Debtors, or (b) is conditioned on the
(a)restricts or conditions transfer of such inter
                                                 ors or on the commencement of the Debtors'
 insolvency or financial condition of the. Debt

                                                      3
  US-DOCS\105945647.1RLF1 20810254v.2
                Case 19-10289-LSS          Doc 60    Filed 02/14/19 Page 4 of 5



                                                     n to effect a forfeiture, modification, or
Chapter 11 Cases, and that effects or gives an optio

termination of the Debtor's interest in property.
                                                                             rminous with, and shall
                7.       This Order is intended to be declarative of and cote
                                                    oblig   ations of any party under sections 362,
neither abridge, enlarge nor modify, the rights and
                                                 or any other provision of the Bankruptcy
365, 525, 541(c), and 553 of the Bankruptcy Code

Code.
                                                                           n take   n by the Debtors in
                 8.       Nothing in the Motion or this Order, or any actio
                                                            as(a) an admission as to the validity or
implementing this Order, shall be deemed or construed
                                                        on the Debtors' properties, or (b) an
priority of any claim against the Debtors or any lien
                                                     or lease pursuant to section 365 of the
approval or assumption of any agreement, contract
                                                     Debtors, or shall impair the ability of the
Bankruptcy Code, or (c) a waiver of the right of the
                                                           .
Debtors, to contest the validity and amount of any claim
                                                                           actions taken hereu    nder,
                  9.      Notwithstanding the relief granted herein or any
                                                        s in favor of, or enha  nce the status of any
 nothing contained in this Order shall create any right
                                                          owed.
 claim held by, any person to whom any claim may be
                                                                            actions made by the
                  10,      Neither the provisions contained herein, nor any                               F



                                                        admission as to the validity of any underlying
 Debtors pursuant to this Order, shall be deemed an
                                                  may have to dispute such obligation on any
 obligation or a waiver of any rights the Debtors

 ground that applicable law permits.
                                                                          actions and to execute
                   11.     The Debtors are hereby authorized to take such

                                               t the relief granted by this Order.
 such documents as may be necessary to implemen




                                                    4
  US-DOCS1105945647.1RLF1 20810254v.2
                Case 19-10289-LSS          Doc 60     Filed 02/14/19 Page 5 of 5



                                                                             ect to all matters arising
                 12.      This Court retains exclusive jurisdiction with resp
                                                          and enforcement ofthis Order.
from or related to the implementation, interpretation,




                                                           LAURIE SELBER SILVERSTEIN
          Dated: February 14th,2019                        UNITED STATES BANKRUPTCY JUDGE
          Wilmington, Delaware
                                                      5
  US-DOCS\105945647.1RI,F1 20810254v.2
                       E
                       X




391388.1
           Exhibit C
RS                                                                  Doc 84 Filed 02/25/19                 Page 1 of 3
                                   Case 19-10289-LSS


 Information to identify the case:
                                                                                 EIN: XX-XXXXXXX
 Debtor:1MERYS TALC AMERICA,INC.
                                                 ware
 United States Bankruptcy Court District of Dela
                                                                                                                                            13, 2019
                                                                                 Date cases filed for chapter 11: February
 Case Number: 19.10289(LSS)
                                                      hips)
     Official Form 309F (For Corporations or Partners
     Notice of Chapter 11 Bankruptcy Case
                                                                                                                  . An order for relief has been
                                                                        r chapter 11 of the Bankruptcy Code
     For the debtor listed above,a case has been filed unde                                     debto  rs, and  trust  ees,including information
                                                             n about the case for creditors,
     entered. This notice has importantinformatio
                                                                    all pages carefully.
     about the meeting of creditors and deadlines. Read                                                              creditors generally may not take
                                                      stay   again st most collection activities. This means that
     The filing of the case imposed an autom     atic                                                          in effect , creditors cannot sue, assert a
                                    the debto rs or the  debto rs' property. For example, while the stay is
     action to collec t debts from                                                                                nd repayment from the debtors by mail,
                                                           to collect from the debtor. Creditors cannot defna
     deficiency, repossess property, or otherwise try                                                       ve dama  ges and attorney's fees.•
                                                                can be required to pay actual and puniti
     phone, or otherwise. Creditors who violate the stay
                                                                                                                   a particular debt excepted from
                                           may   result in a  discharge of debt. A creditor who wants to have
     Confirmat  ion of  a chapt er 11 plan                                                                              ied in this notice.(See line 11
                                                         in the bankruptcy clerk's office within the deadline specif
     discharge may be required to file a complaint
     below for more information.)
                                                                                                                     bankruptcy clerk's office at the
                                                                       filed in the case may be inspected at the
     To protect your rights, consult an attorney. All documents                                                     cov).
                                                                   s to Court Electronic Records at www.oacer.
     address listed below or through PACER (Public Acces
                                                               t give legal advice.
     The staff of the bankruptcy clerk's office canno
                                                                        filing in the case.
     Do not file this notice with any proof of claim or other
                                                               Caleb Boggs Federal Building.
     Valid Picture ID is required for access to the J.

     1. Debtor's full name
             Imerys Talc America,Inc.

     2. All other names used in the last 8 years:
              Luzenac America, Inc.
              Imerys-Talc Ohio Inc.
              Imerys Talc Delaware, Inc.
                                     Case No.                      Tax ID.          ' Address
  Jointly Administered Cases
 [Other name   s, if any,  used  by
  the Debtor in the last 8 years                                                                                   —
  appearin brackets and italics]
  Imerys Talc Vermont, inc.                                                           1732 North First Street, Suite 450
                                     19-10291 (LSS)                XX-XXXXXXX         San Jose, CA 95112
 ! Windsor Minerals, Inc,
  Imerys Talc Califo rnia, Inc.]    .                                                  100 Water Tower Road
  Imerys  Talc Cana  da Inc.                      )                XX-XXXXXXX          Timmins, Ontario P4N 7J5
                                    .19-10292(LSS                                      Canada
  ILuzenac, Inc.]

      3. Address
             1732 North First Street, Suite 450
            San Jose, CA 95112




     RLF1 20865857v.1
                                   Case 19-10289-LSS                  Doc 84 Filed 02/25/19 Page 2 of 3
                                                                      ss)
4. Debtors' attorney and claims agent(name and addre

          RICHARDS,LAYTON & FINGER,P.A.
                                                                                  Contact phone:(302)651-7700
          Mark D. Collins(No.2981)
                                                                                  Email: collins@rif.com
          Michael J. Merchant(No.3854)                                                   merchant@rlf.com
          Amanda R.Steele(No.5530)                                                       steele@rlf.com
          Brett M. Haywood (No.6166)                                                     haywood@rif.com
          One Rodney Square
          920 N. King Street
          Wilmington, Delaware 19801
                                                                                  Contact phone:(213)485-1234
           LATHAM & WATKINS LLP                                                   Email:jeff.bjork@lw.com
           Jeffrey E.I3jork (admitted pro hac vice)                                     helenalseregounis@lw.com
           Helena G.Tseregounis(admitted pro hac vice)
           355 South Grand Avenue, Suite 100
           Los Angeles, California 90071-1560
                                                                                  Contact phone:(312)876-7700
           Richard A. Levy (admitted pro hac vice)
                                                                                  Email: richard.levy@lw.com
           330 North Wabash Avenue, Suite 2800
           Chicago, Illinois 60611
                                                                                  Contact phone:(212)906-1200
           George A. Davis(admitted pro has vice)
                                                                                  Email: george.davii@lw.com
           Keith A.Simon (admitted pro hac vice)                                         keith.simon@lw.com
           885 Third Avenue
           New York, New York 10022
                                                                                  Contact phone:(844)339.4096
           Debtors' Notice and Claims Agent                                       Email imerysinfo@primeclerk.com
           If you have questions about this notice,
           please contact Prime Clerk, LLC
                                                                824 Market Street, 3rd Floor                      Hours open: Monday - Friday
5. Bankruptcy clerk's office                                                                                           8:00 AM -4:00 PM
   Documents in this case may be filed at                         Wilmington, DE 19801
                                                                                                                  Contact phone (302)252-2900
   this address. You may inspect all
   records filed in this case at this
   office or online at www.pacer.gov
                                                                                                                           Location:
                                                                  March 19,2019 at 2:00 PM
6.Meeting of creditors'                                                                                          J.Caleb Boggs Federal Building
  The debtors' representative must attend                     The meeting may be continued or
                                                                                                                   844 King Street, Room 3209
  the meeting to be questioned under                      adjourned to a later date. If so,the date will
                                                                   be on the court docket.                           Wilmington, DE 19601
  oath. Creditors may attend, but are not
  required to do so.
                                                                                                     deadline is set, notice will be sent at a later time.
 7. Proof of claim deadline             Deadline for filing proof of claim: Not yet set. If a
                                                                                           a creditor's claim. A proof of claim form may be filed
                                        A proof of claim is a signed statement describing
                                                                      paper docum ent. For more information on how to file a Proof of Claim, visit
                                        either electronically or as a                        /www.deb.uscourts.goviciaims-information.
                                        the Delaware Bankruptcy Court's website at    http:/

                                                                                              led unless:
                                        Your claim will be allowed in the amount schedu
                                                        claim is design ated as  disput  ed,  contin gent or unliquidated;
                                               • Your
                                                                            in a differe  nt amoun t;  or
                                               • You file a proof of claim
                                               •  You  receiv e anothe r notice
                                                                                              designated as disputed, contingent, or unliquidated, you
                                        If your claim is not scheduled or if your claim is
                                                                                                   your claim and you might be unable to vote on a
                                        must file a proof of claim or you might not be paid on scheduled.
                                                                                    if your  claim is
                                        plan. You may file a proof of claim even
                                                                                           ptcy clerk's office or online at www.pacer.gov
                                        You may review the schedules at the bankru
                                                                                                     less of whether they file a proof of claim. Filing a
                                         Secured creditors retain rights in their collateral regard bankruptcy court, with consequences„a lawyer
                                                                                          ction  of the
                                         proof of claim submits a creditor to the jurisdi
                                                                                                files a proof of claim may surrender important
                                         can explain: For example,a secured creditor who
                                                                                   to a jury trial.
                                         nonmonetary rights, including the right




                                                                                                                                          BAGS2
                                                                     Notice of Chapter 11 Bankruptcy Cam
 Official Form 309F(For Corporations or Partriersliips)

 RLFI 20865857v.1
                                Case 19-10289-L5S              Doc 84 Filed 02/25/19 Page 3 of 3

  Exception to discharge deadline
                                                                                                      want to have a debt excepted from
 The bankruptcy clerk's             You must start a judicial proceeding by filing a complaint if you
 office must receive a              discharge under 11 U.S,C.§ 1141(d)(6)(A).
 complaint and any
 required filing fee by the         Deadline for filing the complaint: Not yet set.
 following deadline.

9.Creditors with a foreign address
                                                                                                                                  nes in
                                                                   s, you may file a motion asking the court to extend the deadli
  if you are a creditor receiving notice mailed to a foreign addres ptcy law if you have any questions about your rights in this case.
  this notice. Consult an attorney familiar with United States  bankru

10. Filing a Chapter 11 bankruptcy case
                                                                                                                                    it. You may
                                                                ing to a plan. A plan is not effective unless the court confirms
  Chapter 11 allows debtors to reorganize or liquidate accord                 the  plan, and you may   have the  opport unity to vote  on the
                                                                  you   about
  receive a copy of the plan and a disclosure statement telling                                 to confir mation of the plan  and attend  the
                                                                hearing, and you may object
  plan. You will receive notice of the date of the confirmation         remain  in posses sion of the proper ty and  may  continue to operate
                                                                 s will
  confirmation hearing. Unless a trustee is serving, the debtor
  its business.

11. Discharge of debtors
                                                                                                                             11 U.S.C.§
                                                                 of debts, which may include all or part of your debt. See
  Confirmation of a chapter 11 plan may result in a discharge                         the debtor s except as  provid ed in the plan. If you
                                                                        the debt from
  1141(d). A discharge means that creditors may never try to collect          under 11 U.S.C.  § 1141(d )(6)(A ), you must start a judicial
                                                         from the  discha rge
  wantto have a particular debt owed to you excepted
                                                             in the bankruptcy clerk's office by the deadline.
  proceeding by filing a complaint and paying the filing fee




                                                                                                                                  PAGE3
                                                               Notice of Chapter 11 Bankruptcy Case
OfficialForm 309F(For Corporations or Partnerships)

RLF1 20865857v.1
 SZAFERMAN,LAKIND,
   BLUMSTEIN & BLADER P.C.
 101 Grovers Mill Road, Suite 200
 Lawrenceville, N.J. 08648
(609)275-0400

 Leah Kagan, Esq.
 SIMON GREENSTONE PANATILR,PC
 1201 Elm Street. Suite 3400
 Dallas, TX 75270
(214)276-7680

 By: Robert E. Lytle(ID #046331990)
 Attorneys for Plaintiffs

  April Dejesus and Edwin DeJesus,                       SUPERIOR COURT OF NEW JERSEY
                                                         LAW DIVISION, MIDDLESEX COUNTY
                 Plaintiffs,
                                                         DOCKET NO.:MID-L-6247-18AS
                     v.
                                                             Civil Action — Asbestos Litigation
  Brentag North America,Inc.,INC., et al.,

                 Defendants.                                    ORDER SEVERING
                                                            IMERYS TALC AMERICA,INC.


                                                                                    April Dejesus and
             This matter having been opened to the Court on behalf of Plaintiffs,
                                                              (Robert E. Lytle, Esq.,
 Edwin DeJesus, by Szafennan, Lakind, Blumstein & Blader, P.C.
                                                                            ered the papers and
 appearing), on notice to all counsel ofrecord; and this Court having consid
                                                                          shown,
 arguments of counsel for and against this motion, and for good cause

             IT IS ON THIS          day of April 2019;

                                                                                     Party claims against
             ORDERED that all claims, counterclaims, cross-claims and/or Third
                                                                            ; and
 Defendant Imerys Talc America, Inc. shall be severed from this matter
                                                                                    ofthe Bankruptcy
             IT IS FURTHER ORDERED that if and when the Automatic Stay



 2934701.1
                                                                        19-10289-LSS is lifted,
Court of Delaware in the matter ofImerys Tals America, Inc., Case No.
                                                               America, Inc. shall proceed to
the matter of April Dejesus and Edwin DeJesus v. Imerys Talc

trial; and
                                                                      be served on all parties
         IT IS FURTHER ORDERED that a copy ofthis Order shall

within seven (7) days.



                                           HONORABLE ANA C. VISCOMI, J.S.C.

         Opposed

         Unopposed




 2934701.1
SZAFERMAN,LAKIND,
  BLUMSTEIN & BLADER P.C.
 101 Grovers Mill Road, Suite 200
 Lawrenceville, N.J. 08648
(609) 275-0400

Leah Kagan, Esq.
 SIMON GREENSTONE PANATIER,PC
 1201 Elm Street. Suite 3400
 Dallas, TX 75270
(214)276-7680

 By: Robert E. Lytle(ID #046331990)

 Attorneys for Plaintiffs

  April Dejesus and Edwin DeJesus,                        SUPERIOR COURT OF NEW JERSEY
                                                          LAW DIVISION,MIDDLESEX COUNTY
                   Plaintiffs,
                                                          DOCKET NO.: MID-L-6247-18AS
                        v.

  Brentag North America, Inc.,et al.,                            Civil Action — Asbestos Litigation

                   Defendants.
                                                                  CERTIFICATE OF SERVICE


                                                                          y and say:
              I, Gwyneth Haynes-Rodman, being of full age, do certif

                                                                                Lakind, Blumstein &
              1.      I am a paralegal employed in the office of Szaferman,

 Blader, P.C., Lawrenceville.New Jersey.
                                                                                               ged for hand
              2.       On April/     , 2019, at the direction of Robert E. Lytle, Esq., I arran

                                                                  documents for filing to the Clerk, Multi
  delivery of an original and two copies ofthe following
                                                                     Paterson Street, Tower Wing, 2nd
  County - Asbestos, Middlesex County Superior Court, 56

  Floor, New Brunswick, New Jersey 08903:
                                                                                        st Defen  dant
                       a.        Plaintiffs' Notice of Motion to Sever All Claims Again

                                 Imerys Talc America, Inc., pursuant to R. 4:38-2(a);
  2934701.1
                   b.       Brief in support of Plaintiffs' Motion to Sever All Claims Against

                            Defendant Imerys Talc America, Inc., in this case;

                    c.      Supporting Certification of Robert E. Lytle, with exhibits;

                    d.      Proposed Form of Order; and

                    e.      Certificate of Service.

                                                                                                      of
             3.     Also, on April    , 2019, I arranged for delivery via email and Federal Express

                                                                           Imerys Talc America, Inc.,
one copy of the documents listed in number 2 above to counsel for
                                                         er Buildi             ng, One South Penn
John C. McMeekin II, Esq., Rawle & Henderson, LLP, Widen
                                                                       .
Square, 1339 Chestnut Street, 16th Floor, Philadelphia,PA 19107

             4.     Also, on Apri     ,S19,I arranged for delivery via email and Regular United

                                                                           r 2 above to all counsel on the
States Postal Service of one copy of the documents listed in numbe

attached list.

                                                                            am aware that if any ofthe
             I certify that the foregoing statements made by me are true. I
                                                                       t to punishment.R. 1:4-4.
foregoing statements made by me are wilfully false, I am subjec




                                                                n6th
                                                           Paralegal

Dated: April
                     1   11()
                         ,2019




 2934701.1
                                                            NORTH AMERICA,INC.(sued
    APRIL DEJESUS and EDWIN DEJESUS v. BRENNTAG
                                                               T SOLUTIONS,INC. and as
   individually and as successor-in-interest to MINERAL PIGMEN
                                                                     INC.), et al
             successor-in-interest to WHITTAKER CLARK & DANIELS,

                                DOCKET NO. MID-L- 6247 -18AS

                                  COUNSEL MAILING LIST
LAST UPDATED: 3.1.19
ATTORNEY: REL

Our File: 84237.1
Robert E. Lytle, Esq.                          John C. McMeekin II, Esq.
Szaferman, Lakind, Blumstein & Blader P.C.     Linda Dobbins, Esq.
101 Grovers Mill Road, Suite 200               Rawle & Henderson LLP
Lawrenceville, NJ 08648                        Widener Building
rlytle@szaferrnan.corn                         One South Penn Square
Ph:609-275-0400                                1339 Chestnut Street, 16th Floor
Fx:609-275-4511                                Philadelphia, PA 19107
*Counsel for Plaintiffs*                       Ph: 215-575-4200
                                               Fx: 215-563-2583
Leah Kagan, Esq.                               ldobbins@rawle.com
Simon Greenstone Panatier, PC                  imcmeekin@rawle.com
1201 Elm Street, Suite 3400                    NJAsbestos@rawle.corn
Dallas, TX 75270                               Counsel for Cyprus Amax Minerals
lkagan@sgpblaw.corn                            Company; and Imerys Talc America,Inc.
Ph: 214-276-7680
Fx: 214-276-7699                               John C. Garde, Esq.
*Co-Counsel for Plaintiffs*                    McCarter & English
                                               Four Gateway Center
Ronald E. Hurst, Esquire                        100 Mulberry Street
Albert L. Piccerilli, Esquire                  Newark, New Jersey 07102
Montgomery McCracken Walker & Rhoads LLP       Ph: 973-622-4444
457 Haddonfield Road, Suite 600                Fax: 973-624-7070
Cherry Hill, NJ 08002-2220                     jgarde(&_inccarter.corn
Ph: 856-488-7700                                njasbestos@mccarter.com
Fx: 215-731-3636                                NJTALC@mccarter.com
apiccerilWmmwr.com                              Counsel for Johnson & Johnson;
rhurst_,mmwr.com                                Johnson & Johnson Consumer,Inc.
nunwr asbestos@mmwr.c     . om
                                               Vincent Lodato, Esq.
Counsel for Brenntag North America, Inc.;
                                               Beth Rose, Esq.
Brenntag Specialties, Inc.
                                               Sills Cummis & Gross
 Donna duBeth Gardiner                         The Legal Center
 McElroy Deutsch Mulvaney & Carpenter, LLP     One Riverfront Plaza
 1300 Mount Kemble Avenue                      Newark, NJ 07102
 P.O. Box 2075                                 Ph: 973-643-7000
 Morristown, NJ 07962-2075                     Fx: 973-643-6500
                                               brose@sillscummis coin
 Ph: 973-993-8100
 Fx: 973-425-0161                              vlodato@sillscummis.com
 dgardiner@mdmc-law.com                        Counsel for Rue21,LLC; New Rue21; and
 Asbestos-NJ@mdmc-law.com                      Enchante Accessories, Inc.
 Counsel for Coty,Inc.
           2801270.1
H. Lockwood Miller, Esq.
Goldberg Segalla, LLP
1037 Raymond Blvd., Suite 1010
Newark,NJ 07102
Ph: 973-681-7012
Fx: 973-681-7101
njasbestosgroup@goldbergsegalla.corn
hmiller@goldbergsegalla.com
etorres goldbergsegalla.com
Counsel for The Procter & Gamble Co., and
Noxell Corporation


Pooja R. Patel, Esq.
Charles M. McGivney, Esq.
Joel Clark, Esq.
McGivney, Kluger & Cook, P.C.
 18 Columbia Turnpike, 3rd Floor
Florham Park, New Jersey 07932
Ph: 973-822-1110
Fx: 973-822-1116
MKNJAsbestos@mklaw.us.com
jclark@inklaw.us.coin
 cmcgivney@rnklaw.us.com
ppatel@mklaw.us.com
 Counselfor Whittaker Clark & Daniels, Inc.




         2801270.1
